Exhibit 10.40

OFFICE SPACE LEASE

DUNDEAL CANADA (GP) INC.

Landlord

 

- and -

I.W. SYSTEMS CANADA COMPANY

Tenant

 

UNIT 110

975 ST. JOSEPH BOULEVARD, GATINEAU, QC

Rentable Area:  approximately 10,781 square feet

 

Date:  June 1, 2006


--------------------------------------------------------------------------------


INDEX

PART 1 – BASIC INFORMATION

 

1.1

Landlord

1.2

Tenant

1.3

Indemnifier

1.4

Building

1.5

Premises

1.6

Use

1.7

Term

1.8

Commencement Date

1.9

Gross Rent

1.10

Additional Rent

1.11

Prepaid Rent

1.12

Deposit

1.13

Rent Commencement Date

1.14

Basic Information

 

 

PART 2 – BASIC TERMS AND PRINCIPLES

 

 

2.1

Lease

2.2

Grant

2.3

Basic Covenants

 

 

PART 3 – USE OF PREMISES

 

 

3.1

Use

3.2

Abandonment

3.3

Operating Standards

3.4

Compliance with Laws

3.5

No Waste or Nuisance

3.6

Common Areas

3.7

Easements

 

 

PART 4 – TERM – POSSESSION

 

 

4.1

Term

4.2

Tenant Fixturing

4.3

Early Occupation

4.4

Delayed Possession

4.5

Surrender

4.6

Overholding

4.7

Effect of Termination

4.8

Acceptance of Premises

 

 

PART 5 – RENT

 

 

5.1

Payment

5.2

Gross Rent

5.3

Deposit

5.4

Additional Rent

5.5

Utilities

5.6

Additional Services

 

 

Tenant

Landlord

 

ii


--------------------------------------------------------------------------------


 

5.7

General Provisions

 

 

PART 6 – TAXES

 

 

6.1

Taxes Payable by Landlord

6.2

Business and Other Taxes Payable by Tenant

6.3

Allocation of Realty Taxes to Premises

6.4

Allocation of Realty Taxes to Common Areas

6.5

Contesting Taxes

6.6

Alternate Methods of Taxation

6.7

Other Taxes

 

 

PART 7 – MAINTENANCE, REPAIRS AND ALTERATIONS

 

 

7.1

Responsibility of Tenant

7.2

Responsibility of Landlord

7.3

Inspection, Entry and Notice

7.4

Alterations or Improvements

7.5

Removal and Restoration

7.6

External Changes

7.7

Trade Fixtures

7.8

Tenant’s Signs

7.9

Landlord’s Signs

 

 

PART 8 – STANDARD SERVICES AND ALTERATIONS

 

 

8.1

Operation of Building

8.2

Services to Premises

8.3

Building Services

8.4

Utilities

8.5

Limitation

8.6

Landlord’s Alterations

8.7

Interruption or Delay of Services

8.8

Public Policy

8.9

Security Information

 

 

PART 9 – DISPOSITIONS BY TENANT

 

 

9.1

Transfers

9.2

Additional Requirements

9.3

No Release

9.4

Costs

9.5

No Advertising

 

 

PART 10 – INSURANCE AND INDEMNIFICATION

 

 

10.1

Tenant’s Insurance

10.2

Policy Requirements

10.3

Proof of Insurance

10.4

Failure to Maintain

10.5

Damage to Leasehold Improvements

10.6

Increase in Insurance Premiums/Cancellation

10.7

Landlord’s Insurance

10.8

Non-Liability for Loss, Injury or Damage

 

 

Tenant

Landlord

 

iii


--------------------------------------------------------------------------------


 

10.9

Indemnification of Landlord

10.10

Extension of Rights and Remedies

 

 

PART 11 – DAMAGE

 

 

11.1

Damage to Premises

11.2

Damage to the Building

11.3

Architect’s Certificate

11.4

Limitation on Landlord’s Liability

 

 

PART 12 – LANDLORD’S REMEDIES

 

 

12.1

Landlord May Perform Tenant’s Covenants

12.2

Re-Entry

12.3

Right to Distrain

12.4

Landlord May Follow Chattels

12.5

Rights Cumulative

 

 

PART 13 – ADDITIONAL PROVISIONS

 

 

13.1

Landlord Default

13.2

Relocation

13.3

Demolition

13.4

Effect of Termination

 

 

PART 14 – TRANSFERS BY LANDLORD

 

 

14.1

Sales, Conveyance and Assignment

14.2

Effect of Sale, Conveyance or Assignment

14.3

Subordination

14.4

Attornment

14.5

Nondisturbance

14.6

Effect of Attornment

14.7

Execution of Instrument

 

 

PART 15 – MISCELLANEOUS

 

 

15.1

Certification

15.2

Rights of Mortgagees

15.3

Joint and Several Liability

15.4

Landlord and Tenant Relationship

15.5

No Waiver

15.6

Expropriation

15.7

Additional Costs

15.8

Notice

15.9

Non Merger

15.10

Lease Entire Agreement

15.11

Registration

15.12

Name of Building and Complex

15.13

Governing Law

15.14

Survival of Tenant’s Covenants

15.15

Quite Enjoyment

15.16

Severability

15.17

Amendments

 

 

Tenant

Landlord

 

iv


--------------------------------------------------------------------------------


 

15.18

Assigns

15.19

Status of Manager

15.20

Acceptance by Tenant

 

Schedule 1

–

Legal Description

Schedule 2

–

Floor Plan

Schedule 3

–

Definitions

Schedule 4

–

Operating Standards

Schedule 5

–

INTENTIONALLY DELETED

Schedule 6

–

INTENTIONALLY DELETED

Schedule 7

–

Indemnity

Schedule 8

–

Determination of Rentable Area

Schedule 9

–

Special Provisions

 

 

Tenant

Landlord

 

v


--------------------------------------------------------------------------------


OFFICE SPACE LEASE

THIS LEASE is made as of the1st day of June, 2006,

between Landlord and Tenant listed below.

PART 1 -  BASIC INFORMATION

1.1

Landlord:

Name:

Dundeal Canada (GP) Inc.

 

 

Address:

222 Queen Street, Suite 300

 

 

 

Ottawa, Ontario, K1P 5V9

 

 

 

 

 

 

Phone No.:

613 234-4416

 

 

Fax No.:

613 234-5640

 

 

 

 

1.2

Tenant:

Name:

I.W. Systems Canada Company

 

 

Address:

110 – 975 St.Joseph Boulevard, Gatineau, QC J8Z 1W8

 

 

 

 

 

 

Phone No.:

819-772-7600

 

 

Fax No.:

819-772-7640

 

 

 

 

1.3

Indemnifier:

Name:

N/A

 

 

Address:

N/A

 

 

Phone No.:

N/A

 

 

Fax No.:

N/A

 

1.4                                 Building:  975 St-Joseph and situate upon
the lands described in Schedule 1 to this Lease.

1.5                                 Premises: The area outlined on Schedule 2 to
this Lease, located on the GROUND floor of the Building and having a Rentable
Area of approximately 10,781 square feet.

1.6                                 Use:  The Premises may not be used for any
purpose other than as a first class business office in connection with Tenant’s
business of Advance Technology Solutions.

1.7                                 Term: Three (3) years

1.8                                 Commencement Date: June 1, 2006

1.9                                 Gross Rent:  Two Hundred Fifteen Thousand
Six Hundred and Twenty Dollars ($215,620.00) per annum, computed at the annual
rate of Twenty Dollars ($20.00) per square foot of Rentable Area, and payable
monthly in advance in the amount of Seventeen Thousand Nine Hundred Sixty-Eight
Dollars and Thirty-Three Cents ($17,968.33) per month commencing on the Rent
commencement Date, plus GST.

1.10                           Additional Rent:  The following additional
payments are payable as rent as of and from the Rent Commencement Date:

.1               INTENTIONALLY DELETED

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------


.2               INTENTIONALLY DELETED

.3               Additional Services.

1.11                           Prepaid Rent:  Landlord acknowledges receipt of
the sum of N/A to be applied to the rent accruing for the N/A months of the
Term.

1.12                           Deposit:  Landlord acknowledges that Tenant has
deposited N/A with Landlord to be applied as provided in this Lease.

1.13                           Rent Commencement Date:  June 1, 2006

1.14                           Basic Information:  Each reference in this Lease
to any portion of the Basic Information shall incorporate the specific
information described above.  Certain words and phrases recurring throughout
this Lease have defined meanings as set out in Schedule 3 to this Lease, unless
the subject matter or context requires otherwise.

PART 2 -  BASIC TERMS AND PRINCIPLES

2.1                                 Lease:  This is a lease as well as a
business contract.  Each provision of this Lease applicable to each party
although not expressed as a covenant, shall be construed to be a covenant of
such party for all purposes.

2.2                                 Grant:  In consideration of the rents to be
paid and the covenants contained in this Lease, Landlord leases the Premises to
Tenant and Tenant leases and accepts the Premises from Landlord, to have and to
hold the Premises during the Term, at the rent, subject to the conditions and
limitations and in accordance with the covenants contained in this Lease.

2.3                                 Basic Covenants:  Landlord covenants to
observe and perform all of the terms and conditions to be observed and performed
by Landlord under this Lease.  Tenant covenants to pay the Rent when due under
this Lease, and to observe and perform all of the terms and conditions to be
observed and performed by Tenant under this Lease.

PART 3 -  USE OF PREMISES

3.1                                 Use:  Tenant covenants to use the Premises
only as specified in section 1.6 in accordance with the Operating Standards and
the standards of comparable office buildings in the municipality.  Tenant shall
take possession of the Premises no later than the Commencement Date, unless
Landlord otherwise consents in writing.

3.2                                 Abandonment:  Tenant will not vacate or
abandon the Premises at any time during the Term without Landlord’s prior
written consent, which consent may be unreasonably or arbitrarily withheld.  If
Tenant, without Landlord’s prior written consent, vacates, or abandons the
Premises, or fails to conduct its business therein, or uses or permits or
suffers the use of the Premises for any purpose not specifically herein
authorized, Tenant will be in breach of Tenant’s obligations under this Lease,
and then without constituting a waiver of Tenant’s obligations or limiting
Landlord’s remedies hereunder, all Rent reserved in this Lease will immediately
become due and payable to Landlord unless payment thereof is guaranteed to the
satisfaction of Landlord.

3.3                                 Operating Standards:  Tenant shall comply
with the Operating Standards.  Landlord may from time to time make other rules
and regulations to amend and supplement the Operating Standards and which relate
to the operation, use, reputation, safety, care or cleanliness of the Building
and the Premises, the operation and maintenance of buildings and equipment, the
use of Common Areas, and any other matters affecting the operation and use of
the Building and conduct of business in the Premises and which may differentiate
between different types of businesses.

 

Tenant

Landlord

 

2


--------------------------------------------------------------------------------


3.4                                 Compliance with Laws:  Tenant is responsible
at all times to comply with and to keep the Premises, the Leasehold Improvements
and Trade Fixtures in compliance and accordance with the requirements of all
applicable laws, directions, rules, regulations or codes of Landlord and every
Authority having jurisdiction and of any insurer by which Landlord or Tenant is
insured and affecting the construction, operation, condition, maintenance, use
or occupation of the Premises or the making of any repair or alteration
including, without limitation, compliance with each Environmental Law and any
agreements with adjoining owners and or third parties affecting the Premises and
the Building.  Tenant shall not allow or cause any act or omission to occur in
or about the Premises which may result in an illegal or prohibited use or causes
any breach of or non-compliance with such laws, directions, rules, regulations
and codes.  If, due to Tenant’s acts, omissions or use of the Premises, repairs,
alterations or improvements to the Premises or the Building are necessary to
comply with any of the foregoing or with the requirements of insurance carriers,
Tenant will pay the entire cost thereof.  Before being permitted to take
possession of the Premises, and at any time and from time to time thereafter
within ten (10) days after Landlord’s request, Tenant shall provide a true and
complete copy of all environmental permits and compliance certificates for the
Tenant’s permitted business operations and all other activities by Tenant at,
upon or about the Premises required and/or issued by any Authority pursuant to
any Environmental Law.

3.5                                 No Waste or Nuisance:  Tenant shall not
commit or permit any waste or damage to the Premises or the Building, or commit
or permit anything which may disturb the quiet enjoyment of any occupant of the
Building or which may interfere with the operation of the Building.  Tenant will
not cause or permit any nuisance or hazard in or about the Premises and Tenant
will not permit the storage of any Contaminant or any Discharge in or about the
Premises or the Building and will keep the Premises free of Contaminants,
debris, trash, rodents, vermin and anything of a dangerous, noxious or offensive
nature or which could create a fire hazard (through undue load on electrical
circuits or otherwise) or undue vibration, heat or any noxious or strong noises
or odours or anything which may disturb the enjoyment of the Building and the
Common Areas by customers and other tenants of the Building.  Without limiting
the generality of the foregoing:  (a) Tenant shall not use or permit the use of
any equipment or device such as, without limitation, loudspeakers, stereos,
public address systems, sound amplifiers, radios, televisions, VCR’s or DVD’s
which is in any manner audible or visible outside of the Premises; and (b) no
noxious or strong odours shall be allowed to permeate outside the Premises; and
(c) no boot trays or other items may be placed outside the Premises; in each
case without the prior written consent of Landlord which may be arbitrarily
withheld or withdrawn on 24 hours notice to Tenant.

3.6                                 Common Areas:  Landlord agrees that Tenant,
in common with all others entitled thereto including the general public in
concourse areas, may use and have access through the Common Areas for their
intended purposes during Normal Business Hours only; provided however, that in
an emergency or in the case of Landlord making repairs, Landlord may temporarily
close or restrict the use of any part of the Common Areas, although Landlord
shall, in such instances, endeavour not to prevent access to the Premises.

3.7                                 Easements:  Tenant acknowledges that
Landlord and any persons authorized by Landlord may install, maintain and repair
pipes, wires and other conduits or facilities through the Common Areas and the
Premises.  Any such installing, maintaining and repairing shall be done as
quickly as possible and in a manner that will minimize inconvenience to Tenant
to the extent reasonably possible in the circumstances.

PART 4 -  TERM - POSSESSION

4.1                                 Term:  This Lease shall be for the Term set
out in section 1.7 unless earlier terminated as provided in this Lease, and
nothing hereafter contained in this Part 4 shall postpone the Commencement Date,
or extend the Term.

4.2                                 Tenant Fixturing:  Should Landlord permit
Tenant to take possession of the Premises for purposes of fixturing or
installing its Leasehold Improvements prior to the Commencement Date, then all
of the terms and conditions of this Lease, except for payment of Basic Rent,
shall be in full force and effect as of the date Tenant takes such possession,
and Tenant shall reimburse Landlord for the cost of any Additional Services
provided during the fixturing period, including the cost of cleaning and rubbish
removal, and any Utilities consumed in the Premises.

 

Tenant

Landlord

 

3


--------------------------------------------------------------------------------


4.3                                 Early Occupation:  If Tenant begins to
conduct business in all or any portion of the Premises before the Commencement
Date, Tenant will pay to Landlord on the Commencement Date a rental in respect
thereof for the period from the date Tenant begins to conduct business in all or
any part of the Premises to the Commencement Date, which rental will be that
proportion of Rent for the first year which the number of days in such period
bears to 365 and all other provisions of this Lease will be applicable during
such period, except where clearly inappropriate.

4.4                                 Delayed Possession:  If Landlord is delayed
for any reason in delivering possession of all or any portion of the Premises to
Tenant on or before the Commencement Date, then Tenant will take possession of
the Premises on the date when Landlord delivers possession of all of the
Premises, which date will be conclusively established by notice from Landlord to
Tenant at least five (5) days before such date.  This Lease will not be void or
voidable nor will the Term be extended nor will Landlord be liable to Tenant for
any loss or damage resulting from any delay in delivering possession of the
Premises to Tenant, but no Rent will be payable by Tenant (unless such delay is
principally caused by or attributable to Tenant, its employees, servants, agents
or contractors), for the period prior to the date on which Landlord can so
deliver possession of all of the Premises, unless Tenant elects to take
possession of a portion of the Premises whereupon Rent will be payable in
respect of such portion from the date such possession is so taken.

4.5                                 Surrender:  Tenant shall surrender
possession of the Premises upon termination of this Lease by expiration of the
Term or operation of the terms hereof, in good and substantial repair and
condition as required by this Lease.

4.6                                 Overholding:  If Tenant remains in
possession of the Premises following termination of this Lease by expiration of
the Term or operation of the terms hereof, with or without objection by
Landlord, and without any written agreement otherwise providing, Tenant shall be
deemed to be a monthly tenant upon the same terms and conditions as are
contained in this Lease except as to the Term, and except as to Gross Rent which
shall be equal to the greater of:  (a) twice the Gross Rent payable in the last
year of the Term or any renewal term, or (b) the then prevailing rate charged by
Landlord in the Building.  This provision shall not authorize Tenant to so
overhold where Landlord has objected.

4.7                                 Effect of Termination:  The expiry or
termination of this Lease whether by elapse of time or by the exercise of any
right of either Landlord or Tenant pursuant to this Lease shall be without
prejudice to the right of Landlord to recover arrears of rent and the right of
each party to recover damages for an antecedent default by the other.

4.8                                 Acceptance of Premises:  Taking possession
of all or any portion of the Premises by Tenant will be conclusive evidence as
against Tenant that the Premises or such portion thereof are in satisfactory
condition on the date of taking possession, subject only to latent defects and
to those deficiencies (if any) listed in writing in a notice delivered by Tenant
to Landlord not more than ten days after the date of taking possession.

PART 5 -  RENT

5.1                                 Payment:  From and after the Rent
Commencement Date, Tenant shall pay to Landlord the Gross Rent and the
Additional Rent.  Tenant covenants to pay rent without any deduction, abatement
or set off except as specified in this section.  All rent in arrears shall bear
interest at the Interest Rate from the date on which the same became due until
the date of payment.  Except as provided in sections 11.1 or 11.2 or by reason
of a decision by Landlord to terminate this Lease pursuant to Part 11, damage to
or destruction of all or any portion of the Premises or the Building shall not
terminate this Lease nor entitle Tenant to surrender the Premises, nor in any
way affect Tenant’s obligation to pay rent.  Tenant agrees to deliver to
Landlord at the time and for the period requested from time to time by Landlord
monthly post-dated cheques in amounts conforming with the monthly Gross Rent
payments, plus any Additional Rent payments estimated by Landlord in advance. 
Alternatively, if and to the extent Landlord so requires, rent will be paid to
Landlord, at Tenant’s expense, by an automated debiting system, under which
payments are deducted from Tenant’s bank account and credited to Landlord’s bank
account on the due date, without prejudice to any other right or remedy of
Landlord; otherwise rent will be

 

Tenant

Landlord

4


--------------------------------------------------------------------------------


paid to Landlord at the address of Landlord set forth in section 1.1, or to such
other person or at such other address as Landlord may from time to time
designate in writing.  Tenant’s obligations to pay rent will survive the
expiration or earlier termination of this Lease.

5.2                                 Gross Rent:  Tenant shall pay Gross Rent in
the amount set out in section 1.9, without demand in advance in equal
consecutive monthly instalments on the first of each month commencing on the
Rent Commencement Date.  Rent is subject to adjustment upon measurement of the
actual Rentable Area of the Premises by Landlord.

5.3                                 Deposit:  Tenant shall pay to Landlord a
security deposit in the amount specified in section 1.12 to be held by Landlord
as security for Tenant’s performance of its covenants under this Lease.  No
interest shall accrue or be payable to Tenant in respect of the deposit.  If
Tenant shall be in default of any such covenant, Landlord may appropriate and
apply such portion of the security deposit as Landlord considers necessary to
compensate it for rent outstanding or loss or damage suffered by Landlord
arising out of or in connection with such default.  When requested by Landlord
following any such appropriation Tenant shall pay to Landlord an amount
sufficient to restore the original amount of the security deposit.  Tenant shall
not assign or encumber its interest in the security deposit, and Landlord shall
not be bound by any attempted assignment or encumbrance of the security deposit,
except in the case of any permitted Transfer of the Lease, in which case
Tenant’s interest in the security deposit shall be deemed to have been assigned
to such permitted transferee as of the date of such Transfer.  So much of the
deposit as remains unappropriated by Landlord shall be returned to Tenant within
60 days after expiry of the Term so long as Tenant has surrendered the Premises
in accordance with all requirements of this Lease, otherwise the deposit shall
be forfeited to Landlord as liquidated damages, without prejudice to any other
right or remedy available to Landlord.

5.4                                 Additional Rent:  From and after the Rent
Commencement Date, or such earlier date specified in this Lease, Tenant shall
pay to Landlord, or to others if any sums are required by the terms of this
Lease to be paid to anyone other than Landlord, further annual rent for the
Premises equal to the aggregate of the following amounts:

.1                                       INTENTIONALLY DELETED

.2                                       INTENTIONALLY DELETED

.3                                       INTENTIONALLY DELETED

.4                                       All charges for heat, water, gas,
electricity or any other Utilities used or consumed in the Premises which are
not supplied to Tenant by or through Landlord,

.5                                       All charges for Additional Services,

.6                                       INTENTIONALLY DELETED.

5.5                                 Utilities:  INTENTIONALLY DELETED.

5.6                                 Additional Services:

.1                                       Tenant may from time to time be
provided with or request Additional Services from Landlord and Tenant shall pay
to Landlord, Landlord’s charge for such Additional Services plus 15% of such
charge to cover Landlord’s cost of administration, payable forthwith upon
delivery of Landlord’s invoice therefor.

.2                                       Tenant shall not install in the
Premises equipment or Utilities (including telephone, telecommunication or other
information technology equipment) which may or does overload any Utilities or
which generates sufficient heat to affect the temperature otherwise maintained
in the Premises by the HVAC Facilities as

 

Tenant

Landlord

5


--------------------------------------------------------------------------------


normally operated.  Landlord may install supplementary HVAC units, facilities or
services in the Premises, or modify the HVAC Facilities, as may in Landlord’s
reasonable opinion be required to maintain proper temperature levels, and Tenant
shall pay Landlord, within ten days of receipt of any invoice, for the cost
thereof, including, without limitation, installation, operation and maintenance
expenses, plus 15% of such cost to cover Landlord’s costs of administration.

5.7                                 General Provisions:

.1                                       No Delay in Payment of Rent:  Nothing
contained in this Lease shall suspend or delay the payment of any money by
Tenant at the time it becomes due and payable.  Tenant agrees that Landlord may,
at its option, apply any sums received against any amounts due and payable under
this Lease in such manner as Landlord sees fit.  No payment by Tenant, or
receipt by Landlord, of a lesser amount than the Rent due hereunder will be
deemed to be other than on account of the earliest stipulated Rent, nor will any
endorsement or statement on any cheque or any letter accompanying any cheque, or
payment as Rent, be deemed an accord and satisfaction, and Landlord may accept
such cheque or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy available to Landlord.

.2                                       Interest on Arrears:  If any amount of
Rent is in arrears it shall bear interest at the Interest Rate.

.3                                       Partial Periods:  If the Rent
Commencement Date is any day other than the first day of a calendar month, or if
the Term ends on a day other than the last day of a calendar month, then Gross
Rent and Additional Rent, as the case may be, will be adjusted for the months
affected, pro rata, based on a 365 day year.

.4                                       Estimated Amounts:  INTENTIONALLY
DELETED

.5                                       Statements:  INTENTIONALLY DELETED

.6                                       General:  All amounts payable by Tenant
to Landlord pursuant to this Lease shall be deemed to be Rent.  All Rent shall
be paid in lawful money of Canada.

.7                                       Allocations:  Where any amount, cost or
expense is to be determined, allocated, apportioned or attributed under any
provision of this Lease, Landlord shall do so and shall act reasonably in
determining and applying criteria which are relevant to doing so and Landlord
may retain engineering, accounting, legal and other professional consultants to
assist and advise in doing so.

PART 6 -  TAXES

6.1                                 Taxes Payable by Landlord:  Landlord shall
pay all Realty Taxes in the first instance, unless levied or imposed directly
against Tenant or the Premises.

6.2                                 Business and Other Taxes Payable by Tenant: 
Tenant shall pay before delinquency all Business Taxes, and any other taxes,
charges, rates, duties and assessments levied, rated, imposed, charged or
assessed against or in respect of any use, occupancy or conduct of business at
the Premises or in respect of the Leasehold Improvements, Trade Fixtures, Tenant
Property, or the business or income of Tenant on or from the Premises or rent
payable under this Lease.  Tenant shall pay to Landlord any increase or
incremental amount of Realty Taxes or other taxes which Landlord, acting
reasonably, has determined to be attributable to an act by Tenant (for example
declaring itself a separate school supporter) or attributable to the Leasehold
Improvements, Trade Fixtures and Tenant Property.

6.3                                 Allocation of Realty Taxes to Premises: 
INTENTIONALLY DELETED

6.4                                 Allocation of Realty Taxes to Common Areas: 
INTENTIONALLY DELETED

 

Tenant

Landlord

6


--------------------------------------------------------------------------------


6.5                                 Contesting Taxes:  INTENTIONALLY DELETED

6.6                                 Alternate Methods of Taxation: 
INTENTIONALLY DELETED

6.7                                 Other Taxes:  Tenant shall pay upon demand,
any Rental Taxes or other similar taxes imposed by an Authority upon Landlord or
Tenant, including a proportionate share of the Non-Residential Immovable Tax.

PART 7 -  MAINTENANCE, REPAIRS AND ALTERATIONS

7.1                                 Responsibility of Tenant:  Without notice or
demand from Landlord and except to the extent that Landlord is specifically
responsible therefor under this Lease, Tenant will maintain the Premises, the
Leasehold Improvements and the Trade Fixtures and all improvements therein
(whether or not such improvements were installed or furnished by Tenant) in good
order and condition all as a careful owner would do, including without
limitation:

.1                                       making repairs, replacements and
alterations as needed, including those necessary to comply with the requirements
of any Authority,

.2                                       removing all debris and refuse in
accordance with the Operating Standards.

.3                                       maintaining and keeping in a good state
of repair, the Leasehold Improvements, the Trade Fixtures and any signage, or
other fixtures, attachments or installations in any part of the Building
permitted by this Lease to be installed by or on behalf of Tenant, whether or
not located in the Premises.

.4                                       keeping the Premises in a clean and
tidy condition, and not permitting wastepaper, garbage, ashes, waste or
objectionable material to accumulate thereon or in or about the Building, other
than in areas and in a manner designated by Landlord.

.5                                       repairing all damage in the Premises
resulting from any misuse, excessive use or installation, alteration, or removal
of Leasehold Improvements, Trade Fixtures, fixtures, furnishings or equipment.

Tenant will promptly notify Landlord of any damage to or defect in any part of
the Premises, or in any equipment or utility system serving the Premises, of
which Tenant becomes aware notwithstanding that Landlord may have no obligation
with regard thereto.

7.2                                 Responsibility of Landlord:  Subject to Part
11, Landlord shall maintain and keep in a good state of repair:

.1                                       the Building structure, roof, and
permanent building walls (except for interior faces facing into the Premises),

.2                                       the HVAC Facilities,

.3                                       systems and equipment installed by
Landlord for the supply and distribution of Utilities,

.4                                       the Common Areas including the
elevators,

.5                                       Landlord’s Improvements in the
Premises, and

.6                                       damage from causes against which
Landlord has agreed to insure, as primary insurer.

The following provisions limit Landlord’s obligations in this section 7.2:

 

Tenant

Landlord

7


--------------------------------------------------------------------------------


.7                                       if all or part of such systems,
facilities and equipment are destroyed, damaged or impaired, Landlord will have
a reasonable time in which to complete the necessary repair or replacement, and
during that time will be required only to maintain such services as are
reasonably possible in the circumstances,

.8                                       Landlord may temporarily discontinue
such services or any of them at such times as may be necessary due to
Unavoidable Delay,

.9                                       Landlord will use reasonable diligence
in carrying out its obligations under this section 7.2, but will not be liable
under any circumstances for any consequential damage to any person (including,
without limitation, Tenant) or to any property for any failure to do so,

.10                                 no reduction or discontinuance of Landlord
services will be construed as an eviction of Tenant or release Tenant from any
obligation of Tenant under this Lease, and

.11                                 nothing contained herein will derogate from
the provisions of Part 11.

7.3                                 Inspection, Entry and Notice:

.1                                       Tenant will permit Landlord and its
authorized agents, employees, consultants and contractors to enter upon the
Premises at any time or times to examine, measure and inspect the Premises, to
show the Premises to prospective tenants, mortgagees or purchasers, to provide
janitorial and maintenance services and to make all repairs, alterations,
changes, adjustments, improvements or additions to the Premises or the Building
including the Building systems that Landlord considers necessary or desirable,
whether for the direct benefit of the Premises or where necessary to serve
another part of the Building.  For these purposes, Landlord may take all
material into and upon the Premises that is required therefor and may have
access to the overhead conduits and access panels and shafts and Landlord may
check, calibrate, adjust and balance controls and other parts of the Building
systems and facilities including the HVAC Facilities.  The Rent required to be
paid pursuant to this Lease will not abate or be reduced while any such repairs,
alterations, changes, adjustments, improvements or additions are being made due
to loss or interruption of Tenant’s business.  Tenant will not obstruct pipes,
conduits, ducts or shafts or other parts of the Building systems so as to
prevent access to them by Landlord.  Tenant will provide free and unhampered
access for the above purposes and will not be entitled to compensation for any
damages, inconvenience, nuisance or discomfort caused thereby, but Landlord in
exercising its rights under this section will make reasonable efforts to
minimize interference with Tenant’s use and enjoyment of the Premises.  No entry
made or work undertaken by or on behalf of Landlord upon the Premises pursuant
to this section is a re-entry or a breach of Landlord’s covenant for quiet
enjoyment.  Despite the foregoing, Landlord will endeavour to give Tenant at
least 24 hours prior notice before doing any repair or maintenance work during
Normal Business Hours, except in the case of emergencies.

.2                                       Landlord may give notice to Tenant
requiring it to perform in accordance with section 7.1 hereof, and Tenant shall
rectify any failure to perform within the time period set out in section 12.1
hereof.  Should Tenant fail to commence such remedy within the allotted time, or
having so commenced, fail to diligently continue such remedy to conclusion,
Landlord may carry out such remedy without further notice to Tenant, and charge
Tenant for such remedy as if it were an Additional Service requested by Tenant.

.3                                       If Tenant is not present to open and
permit any entry into the Premises when for any reason an entry shall be
necessary or in the case of a real or apprehended emergency, Landlord or its
agents may, using reasonable force, enter the same without rendering Landlord or
such agents liable therefor, and without affecting the obligations and covenants
of Tenant under this Lease.  Landlord may also upon reasonable prior notice to
Tenant, show the Premises to prospective purchasers, tenants and existing or
prospective mortgagees.

.4                                       Nothing in this Lease shall make
Landlord liable for any actions, notices or inspections as described in this
section 7.3, nor is Landlord required to inspect the Premises, give notice to
Tenant or carry out remedies on

 

Tenant

Landlord

8


--------------------------------------------------------------------------------


Tenant’s behalf, nor is Landlord under any obligation for the care, maintenance
or repair of the Premises, except as specifically provided in this Lease.

7.4                                 Alterations or Improvements:

.1                                       Following approval by Landlord, Tenant
shall install its initial Leasehold Improvements and Trade Fixtures in
accordance with the provisions of this Lease and in exact accordance with plans
and specifications prepared by Tenant and approved in writing by Landlord prior
to the commencement of any work.

.2                                       Following installation of such initial
Leasehold Improvements, and Trade Fixtures, Tenant shall not make any
alterations, repairs, changes, replacements, additions, installations or
improvements (the “Alterations”) to any part of the Premises, Leasehold
Improvements or Trade Fixtures without Landlord’s prior written approval, which
approval shall not be unreasonably withheld, unless the Alterations may affect a
structural part of the Building or may affect the mechanical, electrical, HVAC
or other basic systems of the Building or the capacities thereof, in which case
Landlord’s approval may be arbitrarily withheld.  Tenant shall submit to
Landlord details of any proposed Alterations, including complete working
drawings and specifications prepared by qualified designers and conforming to
good engineering practice.

.3                                       The installation of all Leasehold
Improvements and Alterations shall:

.1                                       at Landlord’s option, be performed by
Landlord as an Additional Service,

.2                                       be performed expeditiously and at the
sole risk and expense of Tenant, and in accordance with the Design Criteria
Manual,

.3                                       be performed by competent workers whose
labour union affiliations, if any, are compatible with others employed by
Landlord and its contractors, and who will not interfere with work being
performed by Landlord,

.4                                       be performed in a good and workmanlike
manner and only in strict accordance with the drawings and specifications which
Landlord has approved,

.5                                       be performed in compliance with the
applicable requirements of all Authorities, evidence of which shall be provided
to Landlord, and be subject to the supervision and direction of Landlord.

.6                                       equal or exceed the then current
standard for the Building, and

.7                                       subject to section 7.4.7, be carried
out only by persons selected by Tenant and approved in writing by Landlord, who
will, if required by Landlord, deliver to Landlord before commencement of the
work performance and payment bonds as well as proof of workers’ compensation and
public liability and property damage insurance coverage, with Landlord as an
additional named insured, in amounts, with companies, and in form reasonably
satisfactory to Landlord, which will remain in effect during the entire period
in which the work will be carried out.

Prior to taking possession of the Premises and commencing any work Tenant shall
provide Landlord with an insurance certificate from its insurer and its
contractors’ insurer confirming comprehensive general liability and building
risk insurance in effect in an amount not less than $5,000,000 per occurrence
and naming Landlord as an additional insured and containing cross liability and
severability of interest provisions.

.4                                       Any Leasehold Improvements made by
Tenant without the prior written consent of Landlord or which are not in strict
accordance with the drawings and specifications approved by Landlord shall, if
requested by

 

Tenant

Landlord

9


--------------------------------------------------------------------------------


Landlord, be promptly removed by Tenant at Tenant’s expense, and the Premises
shall be restored to their previous condition.

.5                                       Tenant shall reimburse Landlord for the
cost of technical evaluation of Tenant’s plans and specifications and shall
revise such plans and specifications as Landlord deems necessary.  Tenant shall
be solely responsible for the adequacy and sufficiency of Tenant’s plans and
specifications and Landlord shall have no liability of any kind arising from
Landlord’s review or approval of such plans and specifications nor shall
Landlord’s review and approval constitute an acknowledgement or indication of
any kind as to the adequacy or sufficiency of Tenant’s plans and specifications.

.6                                       In carrying out any alterations or
improvements in the Premises, Tenant, at its expense, shall pay to Landlord with
respect to such work the cost to Landlord of all Utilities supplied to the
Premises with respect to such work and the cost of any Additional Services
including the cost of any necessary cutting or patching or repairing of any
damage to the Building or the Premises, any cost to Landlord of removing refuse,
cleaning, hoisting of materials and any other costs of Landlord which can be
reasonably allocated as a direct expense relating to the conduct of such work.

.7                                       If a request is made by Tenant with
respect to approval of Alterations or initial work including work which may
affect the structure or matters which affect the mechanical, electrical, HVAC or
other basic systems of the Building or the capacities thereof, which request is
approved by Landlord, Landlord may require that such work be designed by
consultants designated by it and paid by Tenant and that it be performed by
Landlord or its contractors.  If Landlord or its contractors perform such work,
it shall be at Tenant’s expense in an amount equal to Landlord’s total cost of
such work or the contract price therefor plus, in either case, 15% payable
following completion upon demand.  Notwithstanding the foregoing, if Tenant
requests Landlord to alter or install any Leasehold Improvements or Trade
Fixtures such work will be considered as an Additional Service.  Tenant will, if
required by Landlord, deliver to Landlord prior to commencement of any
Alterations an unconditional irrevocable letter of credit or other security
satisfactory to Landlord in amount equal to Landlord’s reasonable estimate of
the cost of performing such Alterations, including 15% of the total of such
costs representing Landlord’s overhead.  If Landlord does not elect to perform
any Alterations or initial work on Tenant’s behalf Landlord will nevertheless be
paid a fee equal to 10% of the total cost of such work for co-ordination and
supervision services.

.8                                       No Leasehold Improvements by or on
behalf of Tenant shall be permitted which may adversely affect the condition or
operation of the Building or any of its systems or the Premises or diminish the
value thereof or restrict or reduce Landlord’s coverage for municipal zoning
purposes.

.9                                       During construction and installation of
Leasehold Improvements, Tenant shall keep the Building clean of any related
debris and in any event, after construction is completed Tenant shall do an
adequate “first clean” to the Premises.

.10                                 Any Alterations and initial work will be
subject to supervision by Landlord or its employees, agents, manager or
contractors during construction.  Tenant acknowledges that such supervision will
be for the benefit of Landlord only and that Landlord will not be responsible in
any way whatsoever for the quality, design, construction or installation of any
such Alterations.

.11                                 Any increase in Realty Taxes on or fire or
casualty insurance premiums for the Building attributable to the Alterations
will be borne by Tenant and Tenant will pay Landlord for the cost of such
increase upon receipt of Landlord’s invoice.

.12                                 Tenant shall promptly pay all its
contractors and suppliers and shall do all things necessary to prevent a lien
attaching to the Lands or Building and should any such lien be made, filed or
attach Tenant shall discharge or vacate such lien immediately.  If Tenant shall
fail to discharge or vacate any lien, then in addition to any other

 

Tenant

Landlord

10


--------------------------------------------------------------------------------


right or remedy of Landlord, Landlord may discharge or vacate the lien by paying
into Court the amount required to be paid to obtain a discharge, and the amount
so paid by Landlord together with all costs and expenses including solicitor’s
fees (on a substantial indemnity basis) incurred in connection therewith shall
be due and payable by Tenant to Landlord on demand together with interest at the
Interest Rate, calculated from the date of payment by Landlord until all of such
amounts have been paid by Tenant to Landlord.

7.5                                 Removal and Restoration:

.1                                       The Leasehold Improvements shall
immediately upon installation become the property of Landlord without
compensation to Tenant.

.2                                       Unless Landlord by notice in writing
requests otherwise, or unless Landlord elects to do so on Tenant’s behalf as an
Additional Service, Tenant shall at its expense, prior to the end of the Term or
earlier termination of this Lease, remove all (or part, as designated by
Landlord) of the Leasehold Improvements and restore the Premises to the base
building standard with the basic systems of the Building, including the
reconstruction necessary to reinstate the Premises original structure in the
event structural changes were undertaken by Tenant.

.3                                       Tenant shall repair and make good any
damage to the Premises or to the Building caused either in the installation or
removal of Leasehold Improvements and Trade Fixtures.

7.6                                 External Changes:  Tenant agrees that it
shall not erect, affix or attach to any roof, exterior walls or surfaces of the
Building any antennae, sign or fixture of any kind, nor shall it make any
opening in or alteration to the roof, walls, or structure of the Premises, or
install in the Premises or Building free standing air-conditioning units,
without the prior written consent of Landlord which may be arbitrarily withheld.

7.7                                 Trade Fixtures:  Tenant may, at the end of
the Term, if not in default, remove its Trade Fixtures, and Tenant shall, in the
case of every installation or removal of Trade Fixtures, make good any damage
caused to the Premises or the Building by such installation or removal.  Any
Trade Fixtures removed during the Term will be contemporaneously replaced with
Trade Fixtures of equal or better quality.  Any Trade Fixtures and equipment
belonging to Tenant, if not removed at the termination or expiry of this Lease,
shall, if Landlord so elects, be deemed abandoned and become the property of
Landlord without compensation to Tenant.  If Landlord shall not so elect,
Landlord may remove such Trade Fixtures from the Premises and store them at
Tenant’s risk and expense and Tenant shall save Landlord harmless from all
damage to the Premises caused by such removal, whether by Tenant or by Landlord.

7.8                                 Tenant’s Signs: Tenant shall not at any time
cause or permit any sign, picture, advertisement, notice, lettering, flag,
decoration or direction (collectively called “Signs”) to be painted, displayed,
inscribed, placed, affixed or maintained within the Premises and visible outside
the Premises or in or on any windows or the exterior of the Premises (including
glass demising walls facing onto Common Areas), nor anywhere else on or in the
Building, without the prior and continuous consent of Landlord which consent
may, with respect to proposed signage on the main floor of the Building, or
which can be seen from outside the Premises, be arbitrarily withheld, but
otherwise shall not be unreasonably withheld, provided that the copy and style
of any Signs shall be consistent with the character of the Building and in
accordance with Landlord’s Sign criteria.  No hand-written Signs will be
permitted.  Landlord may at any time prescribe a uniform pattern of
identification Signs for tenants to be placed on the outside of the Premises and
other premises.  Any breach by Tenant of this provision may be immediately
rectified by Landlord at Tenant’s expense and in this connection, Landlord shall
be entitled to enter the Premises and remove any Signs contravening this
provision and charge Tenant the costs thereof, and same shall not constitute a
re-entry under this Lease and Landlord shall not be liable for any damages
caused thereby, whether or not arising from its own negligence.

7.9                                 Directory Board:  Landlord may erect and
maintain a directory board in the main lobby of the Building which shall
indicate the name of Tenant and the location of the Premises within the
Building.  Tenant shall pay

 

Tenant

Landlord

11


--------------------------------------------------------------------------------


Landlord’s cost of changes thereto, and any other signage with respect to the
Premises.  Should sufficient space exist on the directory board, Landlord may
provide to Tenant, at Tenant’s expense, additional entries as requested.  The
directory board shall be exclusively controlled by Landlord and shall be for
identification only and not for advertising.  Landlord’s acceptance of any name
for listing on the directory board will not be deemed, nor will it substitute
for, Landlord’s consent, as required by this Lease, to any Transfer.

7.10                           Landlord’s Signs:  In addition to Landlord’s
right to install general information and direction signs in and about the
Building as would be customary for comparable office building in the
municipality, Landlord shall have the right at any time to place upon the
Building a notice of reasonable dimensions, reasonably placed so as not to
interfere with Tenant’s business, stating that the Building is for sale, or that
areas of the Building are for lease, as the case may be, and at any time during
the last nine (9) months of the Term, that the Premises are for lease and Tenant
shall not remove or interfere with such notices or signs.

PART 8 -  STANDARD SERVICES AND ALTERATIONS

8.1                                 Operation of Building:  Landlord shall
operate the Building during the Term to an appropriate standard having regard to
the size, age, type and location of the Building.  The Building shall at all
times be under the exclusive control and management of Landlord and Landlord
will provide the services set out in section 8.2, 8.3 and 8.4.

8.2                                 Services to Premises:  Landlord will provide
in the Premises:

.1                                       HVAC as required for the use and
occupancy of the Premises during Normal Business Hours,

.2                                       janitor services, including window
washing, as reasonably required to keep the Premises clean provided that Tenant
will leave the Premises in a reasonably tidy condition at the end of each
business day,

.3                                       electric power for normal lighting and
small business office equipment (but not equipment using amounts of power
disproportionate to that used by other tenants in the Building),

.4                                       replacement of Building standard
fluorescent tubes, light bulbs and ballasts as required from time to time as a
result of normal usage, and

.5                                       maintenance, repair, and replacement as
set out in section 8.4.

8.3                                 Building Services:  Landlord will provide in
the Building:

.1                                       janitorial service, domestic running
water and necessary supplies in washrooms sufficient for the normal use thereof
by occupants in the Building,

.2                                       access to and egress from the Premises,
including elevator or escalator service if included in the Building.  Landlord
may reduce the number of elevators in service after Normal Business Hours. 
Landlord retains the right to regulate the use of elevators for the purpose of
carrying freight, and

.3                                       HVAC, lighting, electric power,
domestic running water, and janitor service in those areas of the Building from
time to time designated by Landlord for use during Normal Business Hours by
Tenant in common with all tenants and other persons in the Building but under
the exclusive control of Landlord

8.4                                 Utilities:

.1                                       Electrical Power:  Landlord will supply
to the Premises sufficient electrical power to operate the standard lighting
fixtures supplied by Landlord plus circuits sufficient to deliver power to the
Premises as currently existing.  If Tenant requires electrical power at a
different voltage or at a greater capacity than

 

Tenant

Landlord

12


--------------------------------------------------------------------------------


Landlord’s system delivers, then any additional systems required, if available,
shall be installed, operated and maintained at Tenant’s cost.

.2                                       Water and Sewage Connections:  Landlord
shall provide to the floor(s) on which the Premises is located, water for
drinking fountains, cold or tempered water for washroom facilities and the
necessary sewer connections.  Any connections made to Leasehold Improvements or
special facilities by Tenant shall be made at Tenant’s cost and in accordance
with section 7.4.

.3                                       Information Technology:  Landlord may
provide or arrange with third parties to provide to the Building, access to
advanced information technology systems and equipment including fibre optic and
other sophisticated telecommunication facilities.  Landlord shall from time to
time in its discretion determine the terms and conditions applicable to Landlord
providing Tenant with access and connections to such systems and equipment
including the amounts of fees and charges payable by Tenant to Landlord and
applicable from time to time for access and connection privileges.

.4                                       Utility Regulations:  The obligation of
Landlord to furnish Utilities as set out in this section 8.4 shall be subject to
the rules and regulations of the supplier of such utility or other Authority
regulating the business or providing any of these Utilities.

8.5                                 Limitation:  Tenant acknowledges and agrees
that the degree of heating and cooling and other services provided after Normal
Business Hours will be reduced by Landlord in a manner comparable to other
similar office buildings in the municipality.  Landlord may enter the Premises
at any time in order to inspect, control or regulate the operation of any HVAC
Facilities.

.1                                       The systems furnished and operated by
Landlord for providing HVAC to the Premises are designed for a reasonable
density of persons and for general office purposes based on window shading being
fully closed where windows are exposed to direct sunlight.  Arrangement of
partitions, equipment or special purpose areas, or the installation of equipment
with high levels of heat production by Tenant may require alteration of the
portion of the HVAC Facilities located within the Premises.  Any alterations
that can be accommodated by Landlord’s equipment shall be made at Tenant’s
expense and in accordance with section 7.4 hereof.  Balancing of the system
within the Premises shall be at Tenant’s expense.  Tenant acknowledges that the
HVAC Facilities serving the Premises or the Building may require initial
balancing or that alterations made from time to time whether inside the Premises
or in other areas of the Building, may temporarily cause imbalance of the HVAC
Facilities and Tenant shall allow a reasonable amount of time for such
readjustment and rebalancing.

.2                                       Should Landlord fail to provide
sufficient heat or HVAC at any time it shall not be liable for direct, indirect,
or consequential damages, or for personal discomfort or illness.

8.6                                 Landlord’s Alterations:  Notwithstanding
anything contained in this Lease, Landlord shall have the right, at any time, to
add buildings, additions and parking structures on the Lands or to make
additions to, or subtractions from, or to change, rearrange or relocate any part
of the Common Areas, the Lands or the Building including the Premises.  Landlord
shall also have the right to enclose any open area, and to grant, modify or
terminate easements and other agreements pertaining to the use and maintenance
of all or any part of the Building, Common Areas or the Lands, and to close all
or any part of the Lands, Common Areas or the Building to such extent as
Landlord considers reasonably necessary to prevent accrual of any rights therein
to any persons at any time.  Landlord is entitled to make changes to the parking
areas and facilities and to make any changes or additions to the systems, pipes,
conduits, Utilities or other building services within or serving the Premises or
any other premises in the Building.  In doing any of the foregoing, Landlord
shall have the right to enter upon the Premises and same shall not constitute a
re-entry hereunder.  Landlord shall not be liable for any damage caused to
Tenant’s property.  No claim for compensation shall be made by Tenant by reason
of inconvenience, nuisance, discomfort or consequential loss arising from such
changes or Landlord’s entry.  Landlord shall make such changes as expeditiously
as reasonably possible.  The Building and all Common Areas shall at all times be

 

Tenant

Landlord

13


--------------------------------------------------------------------------------


subject to the exclusive control and management of Landlord or as Landlord may
direct from time to time.  Tenant shall cooperate with Landlord in any of its
programmes to improve or make more efficient the operation of the Lands and
Building.

8.7                                 Interruption or Delay of Services:  Landlord
may slow down, interrupt, delay, or shut down any of the services or Utilities
outlined in this Part 8 on account of repairs, maintenance or alterations to any
equipment or other parts of the Building and where practical, Landlord shall
schedule such interruptions, delays, slow downs, or stoppage so as to minimize
any inconvenience to Tenant.  Landlord shall not be responsible for any direct,
indirect or consequential damages, losses, or injuries caused.

8.8                                 Public Policy:  Landlord shall be deemed to
have observed and performed the terms and conditions to be performed by Landlord
under this Lease, including those relating to the provision of Utilities, if in
so doing it acts in accordance with a directive, policy or request of an
Authority acting in the fields of energy, conservation, waste management and
disposal, security, the environment or other area of public interest.

8.9                                 Security and Information:  Landlord may
provide a security guard or receptionist in the main lobby of the Building to
provide general information to visitors and to control traffic in and out of the
Building.  Landlord may from time to time elect to substitute such services with
automated systems and other devices that may from time to time seem appropriate
for a comparable office building in the municipality.  It is acknowledged by
Tenant that such services are intended for the general benefit of the Building
and are not intended to specifically protect or otherwise serve Tenant, its
employees or the Premises.

PART 9 -  DISPOSITIONS BY TENANT

9.1                                 Transfers:  Tenant covenants that no
Transfer affecting Tenant, this Lease, the Premises or the business of Tenant at
the Premises shall be permitted or effective until Landlord’s prior written
consent to the Transfer is delivered to Tenant.  Tenant shall deliver to
Landlord its written request for consent to such Transfer together with copies
of the proposed Transfer documents and shall provide Landlord with full
particulars of the proposed Transfer and the business and financial
responsibility and standing of the proposed Transferee.  If Tenant requests
Landlord’s consent to any Transfer, Landlord may either:

.1                                       refuse its consent (which refusal may
be without any reasons being given or for reasons which are arbitrary or
unreasonable, and such refusal shall not be subject to any review or any
contestation by anyone or any Authority); or

.2                                       elect to cancel and terminate this
Lease if the request is to assign the Lease or to sublet all of the Premises, or
if the request is to sublet a portion of the Premises only, to cancel and
terminate this Lease with respect to such portion.  If Landlord elects to cancel
this Lease and so advises Tenant in writing, Tenant shall then notify Landlord
in writing within 15 days thereafter of Tenant’s intention either to refrain
from such assigning or subletting or to accept the cancellation of the Lease (in
whole, or in part).  Failure of Tenant to deliver notice to Landlord within such
15 day period advising of Tenant’s intention to refrain from such assigning or
subletting, shall be deemed to be an acceptance by Tenant of Landlord’s
cancellation of this Lease (in whole, or in part, as the case may be).  Any
cancellation of this Lease pursuant to this section 9.1 shall be effective on
the later of the date originally proposed by Tenant as being the effective date
of transfer or the last day of the month which is not less than 60 days
following the date of Landlord’s notice of cancellation of this Lease; or

.3                                       grant its consent with such conditions,
if any, as Landlord elects to impose in its sole discretion, which conditions
shall be effective upon completion of such Transfer and may include but are not
limited to:

.1                                       an increase in Gross Rent to an amount
which is equal to the then fair market gross rent for the Premises for the
balance of the Term, as determined by Landlord;

 

Tenant

Landlord

14


--------------------------------------------------------------------------------


.2                                       the relinquishment of any rights of the
Tenant with respect to the name of the Building, with respect to signage, with
respect to renewal of this Lease or extension of the Term, or in respect to
additional premises in the Building, or of exclusivity of use;

.3                                       waiver by Tenant of any further rights
to rent free periods or other inducements of any kind provided under this Lease;

.4                                       the requirement that any party to the
Transfer enter into a new lease with Landlord on Landlord’s then standard lease
form for the Building and that Tenant enter into such new lease as a guarantor
or indemnifier;

.5                                       the deletion of any of the amendments
to Landlord’s standard form of lease contained in this Lease; and

.6                                       the requirement that any party to the
Transfer other than Tenant covenant directly with Landlord in writing to perform
and observe such of the covenants, obligations and agreements of Tenant under
this Lease as Landlord requires.

9.2                                 Additional Requirements:  If Landlord agrees
to grant its consent to any Transfer under section 9.1:

.1                                       Tenant shall not permit or cause such
Transfer to be completed except:

.1                                       upon terms consistent with the terms of
Tenant’s request and information under section 9.1 (except to the extent
modified by any conditions imposed by Landlord under section 9.1);

.2                                       upon conditions imposed by Landlord, if
any, under section 9.1; and

.3                                       upon terms not otherwise inconsistent
with the terms of this Lease;

.2                                       Tenant shall cause to be executed and
delivered by any party to the Transfer (including Tenant) such documentation as
may be required by Landlord in connection with such Transfer;

.3                                       if Tenant shall receive or be entitled
to receive from any Transferee either directly or indirectly, any consideration
for the Transfer or the use of the whole or any portion of the Premises, either
in the form of money or monies worth, goods, or services, Tenant shall forthwith
pay an amount equivalent in value to such consideration to Landlord and such
amount shall be deemed to be Additional Rent due;

.4                                       in the event of any subletting or other
Transfer by Tenant by reason of which Tenant receives a rent or other payment of
any kind related to any sublease or other right to use the Premises or conduct
the business of Tenant therein, in the form of money or monies worth, goods or
services from the subtenant or any other person, which is more than the rent
payable hereunder to Landlord, Tenant shall pay such excess to Landlord in
addition to all Rent, Additional Rent and other charges payable under this
Lease, and such excess amounts shall be deemed to be further Additional Rent
due;

.5                                       if such Transfer shall not be completed
within 60 days after Landlord’s consent is given, such consent shall expire and
become null and void and Tenant shall not then allow or cause such Transfer to
be completed without again complying with all the requirements of this section
9;

and such consent shall not be effective unless and until Tenant shall have
complied fully with this section 9.2.

9.3                                 No Release:  No Transfer or other
disposition by Tenant of this Lease or of any interest under this Lease shall
release Tenant from the performance of any of its covenants under this Lease and
Tenant shall continue to be

 

Tenant

Landlord

15


--------------------------------------------------------------------------------


bound by this Lease.  Tenant’s liability under the Lease will continue
notwithstanding the bankruptcy, insolvency, dissolution or liquidation of any
Transferee of this Lease or the termination of this Lease for default or the
termination, disclaimer, surrender or repudiation of this Lease pursuant to any
statute or rule of law.  Furthermore, if this Lease is terminated for default or
is terminated, disclaimed, surrendered or repudiated pursuant to any statute or
rule of law, then, in addition to and without limiting Tenant’s liability under
this Lease, Tenant, upon notice from Landlord given within 90 days after any
such termination, disclaimer, surrender or repudiation, shall enter into a new
lease with Landlord for a term commencing on the effective date of such
termination, disclaimer, surrender or repudiation and expiring on the date this
Lease would have expired but for such termination, disclaimer, surrender or
repudiation and otherwise upon the same terms and conditions as are contained in
this Lease with respect to the period after such termination, disclaimer,
surrender or repudiation.

9.4                                 Costs:  Prior to Landlord delivering any
requested consent, Tenant shall pay Landlord’s costs incurred in processing each
request by Tenant for consent to Transfer including all internal and external
legal costs incurred.

9.5                                 No Advertising:  Tenant will not print,
publish, post, display or broadcast any notice or advertisement or otherwise
advertise that all or part of the Premises is available for lease or sublease or
is otherwise available for the purpose of effecting a Transfer, and it will not
permit any broker or other person to do any of the foregoing, unless the
complete text and format of any such notice of advertisement is first approved
in writing by Landlord.  Without restricting or limiting Landlord’s right to
refuse any text or format on the other grounds, no text or format proposed by
Tenant may contain a reference to the rental rate for the Premises and in no
event shall Tenant display any sign that is visible from outside the Premises.

PART 10 -  INSURANCE AND INDEMNIFICATION

10.1                           Tenant’s Insurance:  Tenant shall, at its sole
cost and expense, take out and maintain in full force and effect at all times
throughout the Term the following insurance:

.1                                       “All Risks” insurance upon property of
every description and kind owned by Tenant, or for which Tenant is legally
liable, or which is installed by or on behalf of Tenant, within the Premises or
on the Lands or Building, including, without limitation, stock in trade,
furniture, equipment, partitions, Trade Fixtures and Leasehold Improvements, in
an amount not less than the full replacement cost thereof from time to time.  If
there shall be a dispute as to the amount of full replacement cost the decision
of Landlord or the Mortgagee shall be conclusive;

.2                                       Commercial general liability and
property damage insurance, including personal liability, contractual liability,
tenants’ legal liability, non-owned automobile liability and owners’ and
contractors’ protective insurance coverage with respect to the Premises and the
Common Areas, which coverage shall include the business operations conducted by
Tenant and any other person on the Premises.  Such policies shall be written on
a comprehensive basis with coverage for any one occurrence or claim of not less
than $5,000,000.00 or such higher limits as Landlord or the Mortgagee may
require from time to time;

.3                                       Business interruption insurance
including loss of profits;

.4                                       Any form of insurance as Tenant,
Landlord or the Mortgagee may reasonably require from time to time in amounts
and for insurance risks against which a prudent tenant would protect itself.

10.2                           Policy Requirements:  Each policy of insurance
taken out by Tenant in accordance with this Lease shall be taken out with
insurers, and shall be in such form and on such terms as are satisfactory to
Landlord, and each such policy shall name Landlord, any Mortgagee and the
Manager and any others designated by Landlord as additional named insureds, as
their respective interests may appear, and each of such policies shall contain,
in form satisfactory to Landlord:

 

Tenant

Landlord

16


--------------------------------------------------------------------------------


.1                                       the standard mortgage clause as
required by the Mortgagee;

.2                                       a waiver by the insurer of any rights
of subrogation or indemnity or any other claim over, to which such insurer might
otherwise be entitled against Landlord, the Manager and their respective
officers, directors, agents, employees or those for whom it is in law
responsible;

.3                                       an undertaking by the insurer to notify
Landlord and the Mortgagee in writing not less than 30 days prior to any
proposed material change, cancellation or other termination thereof;

.4                                       a provision that Tenant’s insurance is
primary and shall not call into contribution any other insurance available to
Landlord;

.5                                       a severability of interests clause and
a cross-liability clause, where applicable.

10.3                           Proof of Insurance:  Tenant shall provide to
Landlord and the Mortgagee at the time of execution of this Lease and thereafter
on demand, and from time to time, satisfactory evidence that the policies of
insurance required to be maintained by Tenant in accordance with this Lease are
in fact being maintained, which evidence shall be in the form of certificates of
insurance, or if required by Landlord or the Mortgagee, certified copies of each
such insurance policy.

10.4                           Failure to Maintain:  If Tenant fails to take out
or keep in force any insurance referred to in this Part 10 or should any such
insurance not be approved by either Landlord or the Mortgagee and should Tenant
not rectify the situation within forty-eight (48) hours following receipt by
Tenant of written notice from Landlord (stating, if Landlord or the Mortgagee do
not approve of such insurance, the reasons therefor), Landlord shall have the
right, without assuming any obligation in connection therewith, to effect such
insurance at the sole cost of Tenant and all outlays by Landlord shall be
payable by Tenant to Landlord and shall be due on the first day of the next
month following said payment by Landlord without prejudice to any other rights
and remedies of Landlord under this Lease.

10.5                           Damage to Leasehold Improvements:  In case of
damage to the Leasehold Improvements, or any material part thereof, the proceeds
of insurance in respect thereto shall be payable to Landlord, and such proceeds
shall be released to Tenant (provided that Tenant is not in default hereunder)
upon Tenant’s written request for progress payments, at stages determined by a
certificate of the Architect stating that repairs to each such stage have been
satisfactorily completed free of liens by Tenant or by Tenant’s contractors.  In
the event Tenant defaults in making such repairs, Landlord may, but shall not be
obliged to, perform the repairs and the proceeds may be applied by Landlord to
the cost thereof. If this Lease expires or is terminated at a time when the
Premises or Leasehold Improvements are damaged or destroyed as a result of a
peril required to be insured against by Tenant, Tenant shall pay or assign to
Landlord free of any encumbrance, an amount equal to the proceeds or the
proceeds of insurance required to be maintained by Tenant with respect to such
damage or destruction.

10.6                           Increase in Insurance Premiums/Cancellation: 
Tenant shall not do or permit anything to be done upon the Premises which shall
cause the premium rate of insurance on the Building to be increased.  If the
premium rate of insurance on the Building shall be increased by reason of any
act or omission of Tenant or any use made of the Premises, Tenant shall pay to
Landlord on demand the amount of such premium increase.  In the event of an
actual or threatened cancellation of any insurance on the Building or any
adverse change thereto by the insurer by reason of the use or occupation of the
Premises, and if Tenant has failed to remedy the situation, use, condition,
occupancy or other factor giving rise to such actual or threatened cancellation
or adverse change within 24 hours after notice thereof by Landlord, then
Landlord may terminate this Lease by notice in writing to Tenant or remedy the
situation, use, condition, occupancy or other factor giving rise to such actual
or threatened cancellation or change, all at the cost of Tenant to be paid
forthwith on demand, and for such purposes Landlord shall have the right to
enter upon the Premises without further notice.

 

Tenant

Landlord

17


--------------------------------------------------------------------------------


10.7                           Landlord’s Insurance:  Landlord agrees to insure
the Building and the machinery, boilers and equipment therein owned by Landlord
(specifically excluding any property which Tenant is obliged to insure under
this Part 10) against “All Risks” of loss in such reasonable amounts as would be
carried by a prudent owner of a comparable office building in the municipality. 
Landlord may also carry public liability and property damage insurance with
respect to the operation of the Building, rental insurance and environmental
insurance and any other forms of insurance as it or the Mortgagee may reasonably
determine to be advisable.  Notwithstanding that Tenant shall be contributing to
Landlord’s costs and premiums respecting such insurance, Tenant shall not have
any insurable or other interest in any of Landlord’s insurance other than the
rights, if any, expressly set forth in this Lease, and in any event, Tenant
shall not have any interest in, nor any right to recover any proceeds under any
of Landlord’s insurance policies.

10.8                           Non-Liability for Loss, Injury or Damage:  Tenant
acknowledges and agrees that Landlord shall not be liable for

.1                                       any death or injury arising from or out
of any occurrence in, upon, at or relating to the Lands or Building,

.2                                       damage to property of Tenant or others
located on the Premises however caused,

.3                                       any loss or damage to any property of
Tenant or others from any cause whatsoever (whether or not such property has
been entrusted to Landlord, its agents, servants or employees) and, without
limiting the generality of the foregoing, Landlord shall not be liable for any
injury or damage to persons or property resulting from fire, explosion, steam,
water, rain, snow or gas which may leak into or issue or flow from any part of
the Building or from the water, steam or drainage pipes or plumbing works of the
Building or from any other place or quarter,

.4                                       any damage caused by or attributable to
the condition or arrangement of any electric or other wiring,

.5                                       any loss or damage of any kind arising
from failure or interruption of any Utility, including without limitation, any
failure or interruptions of any telecommunication, fibre optic or other
information technology facility utilized by Tenant and whether provided by
Landlord or any other provider,

.6                                       any damage caused by anything done or
omitted to be done by Landlord or by any other tenant or occupant of the
Building,

.7                                       any claim or demand in connection with
any injury, loss or damage to Tenant, its agents, invitees or licensees, or to
the property of Tenant, its agents, invitees or licensees, where such injury,
loss or damage arises out of the security services in force or the lack thereof
in the Building from time to time, or

.8                                       in any event, any indirect or
consequential damages suffered by Tenant.

Without limiting the foregoing, Tenant hereby releases Landlord, and those for
whom it is in law responsible, from all losses, damages and claims of any kind
in respect of which Tenant is required to maintain insurance or is otherwise
insured.  Tenant acknowledges that notwithstanding that Landlord may provide
connections or access within the Building for information technology systems
which Tenant uses in the operation of its business, Tenant shall have no claim
of any kind against Landlord with respect to any failure, interruption or
improper performance of any such information technology systems or equipment
whether located within or beyond the Building.  Tenant shall look solely to
third party suppliers and service providers in respect of all such claims and
Tenant waives and releases any and all such claims it may otherwise have had
against Landlord.

10.9                           Indemnification of Landlord:  Tenant shall
indemnify Landlord and also save it harmless from all losses, liabilities,
damages, claims, demands and actions of any kind or nature which Landlord shall
or may become liable for or suffer by reason of any breach, violation or
non-performance by Tenant of any covenant, term or

 

Tenant

Landlord

18


--------------------------------------------------------------------------------


provision of this Lease and against any and all losses, liabilities, damages,
claims, demands, actions and expenses in connection with loss of life, personal
injury or damage to property arising from any occurrence on the Premises or
arising from the occupancy or use by Tenant of the Premises, the Lands or
Building by Tenant, its agents, contractors, employees, servants, licensees,
concessionaires or invitees or occasioned wholly or in part by any act or
omission of Tenant, its agents, contractors, employees, servants, licensees or
concessionaires whether on the Premises, Lands or in the Building.  In case
Landlord, without actual fault on its part, is made a party to any litigation
commenced by or against Tenant, Tenant shall hold Landlord harmless and shall
pay all costs and legal fees incurred or paid by Landlord in respect of such
litigation.

10.10                     Extension of Rights and Remedies:  Every right,
exemption from liability, defence, immunity and waiver of whatsoever nature
applicable to Landlord under this Lease shall also be available and shall extend
to benefit and to protect all other companies owned, operated or controlled by
or affiliated with Landlord and the Manager and to protect their respective
officers, directors, managers, consultants and employees and for such purposes
Landlord and the Manager is or shall be deemed to be acting as agent or trustee
on behalf of and for the benefit of such companies and persons.

PART 11 -  DAMAGE

11.1                           Damage to Premises:  It is understood and agreed
that, notwithstanding the other provisions of this Lease, should the Premises at
any time be partially or wholly destroyed or damaged by any cause whatsoever or
should demolition of the Premises be necessitated thereby or should the Premises
become unfit for occupancy by Tenant:

.1                                       subject as hereinafter provided in this
section 11.1, Landlord shall, to the extent of the insurance proceeds available
for reconstruction and actually received by Landlord from its insurers following
an election by the Mortgagee to apply all or any portion of such insurance
proceeds against the debt owing to the Mortgagee as the case may be, reconstruct
the Premises in accordance with Landlord’s obligations to repair under the
provisions of section 7.2 hereof.  Upon substantial completion of Landlord’s
work, Landlord shall notify Tenant, and Tenant shall forthwith commence and
expeditiously complete reconstruction and repair of the Premises, Leasehold
Improvements and Trade Fixtures in accordance with Tenant’s obligations to
repair under the provisions of section 7.1 hereof;

.2                                       rent shall not abate unless the
Premises are rendered wholly or partially unfit for occupancy by such occurrence
and in such event Rent, as of the date of such occurrence shall abate
proportionately as to the portion of the Premises rendered unfit for occupancy,
but only for the period and to the extent that proceeds of rental insurance are
actually received by Landlord, or if earlier, only until 30 days following
receipt by Tenant of Landlord’s notice given to Tenant as provided in subsection
11.1.1 hereof, at which time Rent shall recommence;

.3                                       if, in the opinion of the Architect,
such opinion to be given to Landlord and Tenant within 30 days of the date of
such damage, the Premises cannot be repaired and made fit for occupancy within
180 days next following any occurrence, or if 30% or more of the Premises are
damaged or destroyed, or, if such damage occurs during the last 2 years of the
Term, Landlord may, by written notice to Tenant within 30 days of receipt of
such opinion of the Architect, or within 30 days after the occurrence of such
damage where such damage occurs during the last 2 years of the Term, terminate
this Lease and Rent shall cease and be adjusted as of the date of such
occurrence, and Tenant shall immediately vacate the Premises and surrender same
to Landlord;

.4                                       in no event, including termination of
this Lease in accordance with the provisions of subsection 11.1.3 hereof, shall
Landlord be liable to reimburse Tenant for damage to, or replacement or repair
of any Leasehold Improvements, Trade Fixtures or of any Tenant Property.

 

Tenant

Landlord

19


--------------------------------------------------------------------------------


11.2                           Damage to the Building:  It is understood and
agreed that, notwithstanding the other provisions of this Lease, should the
Building at any time be partially or wholly destroyed or damaged by any cause
whatsoever, or should demolition of the Building, or any part thereof, be
necessitated thereby:

.1                                       subject as hereinafter provided in this
section 11.2, Landlord shall, to the extent of the insurance proceeds available
for reconstruction and actually received by Landlord from its insurers following
any election by the Mortgagee to apply all or any portion of such insurance
proceeds against the debt owing to the Mortgagee as the case may be,
expeditiously reconstruct and repair the Building, and to the extent necessary,
the Premises, in accordance with Landlord’s obligations to repair under the
provisions of section 7.2 hereof.  Upon substantial completion of Landlord’s
work as it relates to the Premises Landlord shall notify Tenant, and Tenant
shall forthwith commence and expeditiously complete reconstruction and repair of
the Premises, Leasehold Improvements and Trade Fixtures to the extent they are
so affected, in accordance with Tenant’s obligations to repair under the
provisions of section 7.1 hereof;

.2                                       rent shall not abate unless the
Premises are rendered wholly or partially unfit for occupancy by such
occurrence, and in such event, Rent, as of the date of such occurrence shall
abate proportionately as to the portion of the Premises rendered unfit for
occupancy, but only for the period and to the extent that proceeds of rental
insurance are actually received by Landlord, or if earlier, only until 30 days
following receipt by Tenant of Landlord’s notice given to Tenant as provided in
subsection 11.2.1 hereof, at which time Rent shall recommence;

.3                                       if in the opinion of the Architect,
such opinion to be given to Landlord and Tenant within 30 days of the date of
such damage, 30% or more of the total Rentable Area of the Building is at any
time destroyed or damaged in whole or in part by any cause whatsoever, or by
demolition caused or necessitated thereby, or, if such damage occurs during the
last 2 years of the Term, notwithstanding that the Premises may be unaffected by
such occurrence, Landlord may, at its option, by written notice to Tenant,
within 30 days of receipt of such opinion of the Architect, or within 30 days
after the occurrence of such damage where such damage occurs during the last 2
years of the Term, elect to terminate this Lease and Tenant shall within 30 days
vacate the Premises and Rent will abate as of the 30th day after Landlord’s
notice so long as Tenant has vacated the Premises;

.4                                       in repairing, reconstructing or
rebuilding the Building or any part thereof, Landlord may use designs, plans and
specifications, other than those used in the original construction of the
Building, and Landlord may alter or relocate, or both, any or all buildings,
facilities and improvements, including the Premises, provided that the Premises
as altered or relocated shall be substantially the same size and shall be in all
material respects reasonably comparable to the Premises, as defined herein; and

.5                                       in no event, including termination of
this Lease in accordance with the provisions of subsection 11.2.3 hereof, shall
Landlord be liable to reimburse Tenant for damage to, or replacement or repair
of any Leasehold Improvements, Trade Fixtures or of any Tenant Property.

11.3                           Architect’s Certificate:  It is understood and
agreed by Tenant that wherever a certificate of the Architect is required or
deemed appropriate by Landlord, the certificate of the Architect shall bind the
parties hereto as to completion of construction of the Premises and the
availability of services, the percentage of the Premises or Building destroyed
or damaged and the number of days required to make repairs or reconstruct and
the state of tenantability of the Premises, and the state of completion of any
work or repair of either Landlord or Tenant.

11.4                           Limitation on Landlord’s Liability:  Except as
specifically provided in this Lease, there will be no reduction or abatement of
Rent and Landlord will have no liability to Tenant by reason of any injury to or
interference with Tenant’s business or Tenant Property arising from fire or
other casualty, howsoever caused, or from the making of any repairs resulting
therefrom in or to any portion of the Building.  Notwithstanding anything
contained in this Lease, including sections 11.1 and 11.2, Rent payable by
Tenant hereunder will not be abated, if the damage

 

Tenant

Landlord

20


--------------------------------------------------------------------------------


is caused by any act or omission of Tenant, its officers, directors, agents,
servants, employees or any other person entering upon the Premises under express
or implied invitation of Tenant.

PART 12 -  LANDLORD’S REMEDIES

12.1                           Landlord May Perform Tenant’s Covenants:  If
Tenant is in default of any of its covenants, obligations or agreements under
this Lease (other than its covenant to pay Rent) and such default shall have
continued for a period of 10 consecutive days after notice by Landlord to Tenant
specifying with reasonable particularity the nature of such default and
requiring the same to be remedied (or, if by reason of the nature thereof, such
default cannot be cured by the payment of money and cannot with due diligence be
wholly cured within such 10 day period, if Tenant shall fail to proceed promptly
to cure the same or shall thereafter fail to prosecute the curing of such
default with due diligence), Landlord, without prejudice to any other rights
which it may have with respect to such default, may remedy such default and the
cost thereof to Landlord together with interest at the Interest Rate thereon
from the date such cost was incurred by Landlord until repaid by Tenant shall be
treated as Additional Rent and added to the Rent due on the next succeeding date
on which Gross Rent is payable.  Notwithstanding the above, if the nature of the
default is such that it can be wholly cured in less than 10 days, then
Landlord’s notice shall stipulate such reasonable lesser period, and if the
default is not remedied within the time period set out, Landlord may remedy the
default as set out above.

12.2                           Re-Entry:  It is a condition of this Lease that
when:

.1                                       Tenant fails to pay when due any Rent,
whether lawfully demanded or not;

.2                                       Tenant is in default of any of its
covenants, obligations or agreements under this Lease (other than its covenant
to pay Rent) and such default has continued for a period of 10 consecutive days
(or such shorter period set out in Landlord’s notice as may be reasonable in the
circumstances) after notice by Landlord to Tenant specifying with reasonable
particularity the nature of such default and requiring the same to be remedied,
or, if by reason of the nature thereof, such default cannot be cured by the
payment of money and cannot with due diligence be wholly cured within such 10
day period, if Tenant has failed to proceed promptly to cure the same or has
thereafter failed to prosecute the curing of such failure with due diligence;

.3                                       an execution issues against any
property of Tenant or any guarantor or indemnifier of this Lease and remains
outstanding for more than 10 days, or any receiver of any property of Tenant or
any guarantor or indemnifier of this Lease is appointed, or Tenant or any
guarantor or indemnifier of this Lease becomes insolvent or makes application
for relief from creditors under the provisions of any statute now or hereafter
in force or, under the Bankruptcy and Insolvency Act, files a notice of
intention or a proposal, makes an assignment in bankruptcy, has a receiving
order made against it or otherwise becomes bankrupt or insolvent, or any action,
steps or proceedings whatever, are taken with a view to the winding up,
dissolution or liquidation of Tenant or any guarantor or indemnifier of this
Lease, or with a view to the restructuring or compromise of any debt or other
obligation of Tenant or any guarantor or indemnifier of this Lease;

.4                                       any insurance policy is cancelled or
not renewed by any insurer by reason of any particular use or occupation of the
Premises;

.5                                       the Premises have been abandoned, or
have become vacant or have remained unoccupied for a period of 5 consecutive
days without the consent of Landlord or the Premises have been used or occupied
by any other person or persons other than Tenant or any person permitted by Part
9 hereof; or

.6                                       Tenant or any Related Company is in
default of any of its covenants, obligations or agreements under any lease or
other written agreement between it and Landlord (as owner or as manager) or any
company which is a Related Corporation to Landlord and such default shall have
continued for such period of time that Landlord’s (or such Related Corporation)
remedies have become exercisable thereunder;

 

Tenant

Landlord

21


--------------------------------------------------------------------------------


.7                                       a receiver, interim receiver, trustee,
liquidator or a receiver and manager is appointed for all or part of Tenant
Property or business or of an Indemnifier’s, occupant’s, licensee’s,
concessionaire’s or franchisee’s property or business; or

.8                                       Tenant has not discharged or vacated
any lien referred to in section 7.4 within 48 hours after notice from Landlord
requiring Tenant to do so,

.9                                       Tenant makes a bulk sale of its goods
or moves or commences, attempts or threatens to move its goods, chattels and
equipment out of the Premises (other than in the normal course of its business)
or Tenant ceases to conduct business from the Premises; or

.10                                 termination of this Lease by Landlord is
permitted under any other part of this Lease or in law;

then, and in any of such cases, the then current month’s Rent together with the
Rent for the three (3) months next ensuing shall immediately become due and
payable, and at the option of Landlord the Term shall become forfeited and void,
and Landlord without notice or any form of legal process whatever may forthwith
re-enter the Premises or any part thereof in the name of the whole and repossess
the same as of its former estate, anything contained in any statute or law to
the contrary notwithstanding.  Landlord may expel all persons and remove all
property from the Premises and such property may be removed and sold or disposed
of by Landlord as it deems advisable or may be stored in a public warehouse or
elsewhere at the cost and for the account of Tenant without Landlord being
considered guilty of trespass or conversion or becoming liable for any loss or
damage which may be occasioned thereby, provided, however, that such forfeiture
shall be wholly without prejudice to the right of Landlord to recover arrears of
rent and damages for any antecedent default by Tenant of its covenants under
this Lease. Should Landlord at any time terminate this Lease by reason of any
such event, then, in addition to any other remedies it may have, it may recover
from Tenant all damages it may incur as a result of such termination.

Notwithstanding any termination of this Lease, Landlord shall be entitled to
receive Rent and Rental Tax up to the time of termination plus accelerated rent
as herein provided and damages including but not limited to:

.1                                       damages for the loss of Rent and Rental
Tax suffered by reason of this Lease having been prematurely terminated;

.2                                       the costs of reclaiming and repairing
the Premises; and

.3                                       solicitor’s fees and disbursements on a
substantial indemnity basis.

12.3                           Right to Distrain:  Tenant agrees that Landlord
shall have the right to distrain for any arrears of Rent without notice to
Tenant, in addition to the other rights reserved to it.  For such purpose
Landlord shall have the right to enter the Premises as agent of Tenant either by
force or otherwise without being liable for any prosecution therefor and to take
possession of any goods and chattels whatever on the Premises, and to sell the
same at public or private sale and apply the proceeds of such sale on account of
the Rent or in satisfaction of the breach of any covenant, obligation or
agreement of Tenant under this Lease and Tenant shall remain liable for the
deficiency, if any.  Notwithstanding anything contained in any statute
concerning commercial tenancies in the province in which the Building is
located, (the “Act”) or any successor legislation or other statute which may
hereafter be passed to take the place of the said Act or to amend the same, none
of the goods and chattels of Tenant at any time during the continuance of the
Term shall be exempt from levy by distress for Rent and Tenant hereby waives all
and every benefit that it could or might have under such Act.  Upon any claim
being made for such exemption by Tenant, or on distress being made by Landlord,
this provision may be pleaded as an estoppel against Tenant in any action
brought to test the right to the levying of distress upon any such goods.

In exercising its right to distrain, Landlord in addition to the rights reserved
to it shall have the right:

 

Tenant

Landlord

22


--------------------------------------------------------------------------------


.1                                       to enter the Premises by force or
otherwise without being liable for any prosecution therefor;

.2                                       to change the locks on the Premises in
order to prevent the removal by Tenant or any other person of the goods and
chattels which are being distrained without thereby re-entering the Premises or
terminating this Lease; and

.3                                       to levy distress after sunset and
before sunrise.

12.4                           Landlord May Follow Chattels:  In case of removal
by Tenant of the goods or chattels of Tenant from the Premises, Landlord may
follow the same for 30 days in the same manner as is provided for in the Act or
any successor legislation or other statute which may hereafter be passed to take
the place of the Act or to amend the same.

12.5                           Rights Cumulative:  The rights and remedies given
to Landlord in this Lease are distinct, separate and cumulative, and no one of
them, whether or not exercised by Landlord shall be deemed to be in exclusion of
any other rights or remedies provided in this Lease or by law or in equity.

12.6                           Acceptance of Rent Non-Waiver:  No receipt of
monies by Landlord from Tenant after the termination of this Lease shall
reinstate, continue or extend the Term, or affect any notice previously given to
enforce the payment of Rent then due or thereafter falling due or operate as a
waiver of the right of Landlord to recover possession of the Premises by proper
action, proceeding or other remedy; it being agreed that, after the service of a
notice to cancel or terminate this Lease and after the commencement of any
action, proceeding or other remedy, or after a final order or judgment for
possession of the Premises, Landlord may demand, receive and collect any monies
due, or thereafter falling due without in any manner affecting such notice,
action, proceeding, order or judgment; and any and all such monies so collected
shall be deemed payments on account of the use and occupation of the Premises or
at the election of Landlord on account of Tenant’s liability hereunder.

PART 13 -  ADDITIONAL PROVISIONS

13.1                           Landlord Default:  If Landlord is in default,
Tenant shall not have or exercise any right or remedy with respect thereto
unless such default continues for 30 days or such longer period as may be
reasonably required in the circumstances to cure such default after notice by
Tenant to Landlord specifying reasonable details of the default and requiring it
to be remedied.

13.2                           Relocation: Tenant agrees that, despite any other
provision of this Lease, Landlord has the right at any time and from time to
time before or during the Term to rearrange the Premises or to change the
location of the Premises to comparable space in the Building.  Tenant agrees to
vacate the Premises and move to such other premises not later than 60 days
following Landlord’s notice to Tenant requiring Tenant to relocate failing which
Tenant shall be deemed to be overholding in the Premises.  If Landlord exercises
its right to rearrange the Premises or change its location, the appropriate
modifications will be made to the Basic Information and, if appropriate, the
Gross Rent will be adjusted.  Landlord’s exercise of its rights under this
section does not constitute a re-entry or a breach of Landlord’s covenant for
quiet enjoyment contained in this Lease or implied by law.  If Landlord
exercises its right to rearrange the Premises or to change the location of the
Premises after the date on which Landlord notifies Tenant that the Premises are
ready for installation of Leasehold Improvements, Landlord will reimburse Tenant
for the direct costs it reasonably incurs because of the rearrangement or
relocation of the Premises.  Landlord also reserves the right to rearrange any
demising walls for purposes of providing required fire or emergency corridors or
of otherwise complying with law and the requirements of Authorities from time to
time.

13.3                           Demolition:  Notwithstanding anything contained
in this Lease to the contrary, if Landlord intends to demolish, renovate,
remodel or alter the Building to such an extent that Landlord requires
possession of the Premises, then Landlord, upon giving Tenant 180 days written
notice, shall have the right to terminate this Lease and this Lease

 

Tenant

Landlord

23


--------------------------------------------------------------------------------


shall expire on the expiration of 180 days from the date of giving of such
notice without compensation of any kind to Tenant.

13.4                           Effect of Termination:  The expiry or termination
of this Lease whether by elapse of time or by the exercise of any right of
either Landlord or Tenant pursuant to this Lease shall be without prejudice to
the right of Landlord to recover arrears of rent and to recover damages for an
antecedent default by Tenant.

PART 14 -  TRANSFERS BY LANDLORD

14.1                           Sales, Conveyance and Assignment:  Nothing in
this Lease will restrict the right of Landlord to sell, convey, assign or
otherwise deal with all or any part of the Building, subject only to the rights
of Tenant under this Lease.

14.2                           Effect of Sale, Conveyance or Assignment:  A
sale, conveyance or assignment of the Lands and the Building will operate to
release Landlord from liability from and after the effective date thereof upon
all of the covenants, terms and conditions of this Lease, express or implied,
except as such may relate to the period prior to such effective date, and Tenant
will thereafter look solely to Landlord’s successors in interest in and to this
Lease.  This Lease will not be affected by any such sale, conveyance or
assignment, and Tenant will attorn to Landlord’s successor in interest
thereunder.

14.3                           Subordination:  Unless this Lease is required by
Mortgagee or by Landlord to be registered (by caveat or otherwise) in priority
to any such Mortgage, this Lease is and will be subject and subordinate in all
respects to any and all Mortgages, now or hereafter placed on the Building or
Lands, and to all renewals, modifications, consolidations, replacements and
extensions thereof.

14.4                           Attornment:  Subject to section 14.5, if the
interest of Landlord is transferred to any person including a Mortgagee (herein
called “Purchaser”) by reason of foreclosure or other proceedings for
enforcement of any Mortgage including obtaining possession by a Mortgagee or by
delivery of a transfer or deed in lieu of such foreclosure, or other
proceedings, Tenant will immediately and automatically attorn to Purchaser.

14.5                           Nondisturbance:  No attornment by Tenant under
section 14.4 will be effective unless and until, Purchaser delivers to Tenant a
written undertaking, binding upon Purchaser and enforceable by and for the
benefit of Tenant, that despite such enforcement proceedings and transfer this
Lease and Tenant’s rights hereunder, will continue undisturbed while Tenant is
not in default of this Lease.

14.6                           Effect of Attornment:  Upon attornment under
section 14.4 this Lease will continue in full force and effect as a direct lease
between Purchaser and Tenant, upon all of the same terms, conditions and
covenants as are set forth in this Lease except that, after such attornment,
Purchaser will not be

.1                                       liable for any act or omission of
Landlord prior to such attornment, or

.2                                       subject to any offsets or defences
which Tenant might have against Landlord prior to such attornment, or

.3                                       bound by any prepayment by Tenant of
more than one month’s installment of Rent, or by any previous modification of
this Lease, unless such prepayment or modification will have been approved in
writing by Purchaser.

14.7                           Execution of Instruments:  Except as otherwise
provided herein, the subordination and attornment provisions of this Part 14
will be self-operating and except as set out in section 14.5 no further
instrument will be required.  Nevertheless Tenant, on request by and without
cost to Landlord or any successor in interest, will execute and deliver any and
all instruments further evidencing such subordination and (where applicable
hereunder) attornment.

 

Tenant

Landlord

24


--------------------------------------------------------------------------------


PART 15 -  MISCELLANEOUS

15.1                           Certification:  Landlord and Tenant respectively
agree that within 10 days after a written request therefor, they shall execute
and deliver to the other or to such person as may be identified in the written
request (but in no event more than twice in any year) a written statement
certifying that this Lease is unmodified and is in full force and effect (or if
modified stating the modifications and that this Lease is in full force and
effect as modified), the amount of the Gross Rent and the date to which it as
well as all other charges under this Lease have been paid, whether or not there
is any existing default on the part of Landlord or Tenant of which the person
signing the certificate has notice and giving as well such further information
as the person requesting the certificate shall reasonably require.

15.2                           Rights of Mortgagees:  If at any time during the
currency of a Mortgage of the interest of Landlord in the Premises or Building,
notice of which has been given to Tenant, Landlord shall be in default under
this Lease and such default would give rise to a right in Tenant to terminate
this Lease, Tenant, before becoming entitled as against the holder of such
Mortgage to exercise any right to terminate this Lease, shall give to such
Mortgagee notice in writing of such default.  Such Mortgagee shall have 60 days
after the giving of such notice, or such longer period as may be reasonable in
the circumstances, within which to remedy such default, and if such default is
remedied within such time Tenant shall not by reason thereof terminate this
Lease.  The rights and privileges granted to any such Mortgagee by virtue of
this section shall not be deemed to alter, affect or prejudice any of the rights
and remedies available to Tenant as against Landlord.  Any notice to be given to
such Mortgagee shall be deemed to have been properly given if mailed by
registered mail to its most recent address of which Tenant has notice.

15.3                           Joint and Several Liability:  If two or more
individuals, corporations, partnerships or other business associations (or any
combination of two or more thereof) sign this Lease as Tenant, the liability of
each such individual, corporation, partnership or other business association to
pay Rent and to perform all other obligations hereunder shall be deemed to be
joint and several.  In like manner, if Tenant is a partnership or other business
association, the members of which are, by virtue of statute or general law,
subject to personal liability, the liability of each such member shall be joint
and several.  Tenant warrants and represents that it is duly formed and in good
standing, and has full corporate or partnership authority, if applicable and as
the case may be, to enter into this Lease, and has taken all corporate or
partnership action, if applicable and as the case may be, necessary to make this
Lease a valid and binding obligation, enforceable in accordance with its terms.

15.4                           Landlord and Tenant Relationship:  No provision
of this Lease is intended to nor creates a joint venture or partnership or any
other similar relationship between Landlord and Tenant, it being agreed that the
only relationship created by this Lease is that of landlord and tenant.

15.5                           No Waiver:  No condoning or waiver by either
Landlord or Tenant of any default or breach by the other at any time or times in
respect of any of the terms, covenants and conditions contained in this Lease to
be performed or observed by the other shall be deemed to operate as a waiver of
Landlord’s or Tenant’s rights under this Lease, as the case may be, in respect
of any continuing or subsequent default or breach nor so as to defeat or affect
in any way the rights or remedies of Landlord or Tenant under this Lease, as the
case may be, in respect of any such continuing or subsequent default or breach. 
Unless expressly waived in writing, the failure of Landlord or Tenant to insist
in any case upon the strict performance of any of the terms, covenants or
conditions contained in this Lease to be performed or observed by the other
shall not be deemed to operate as a waiver of the future strict performance or
observance of such terms, covenants and conditions.

15.6                           Expropriation:  Landlord and Tenant shall
co-operate in respect of any expropriation of all or any part of the Premises or
the Lands and Building so that each party may receive the maximum award to which
it is entitled in law.  If the whole or any part of the Premises or of the Lands
and Building are expropriated, as between the parties hereto, their respective
rights and obligations under this Lease shall continue until the day on which
the expropriating authority takes possession thereof.  If, in the case of
partial expropriation of the Premises this

 

Tenant

Landlord

25


--------------------------------------------------------------------------------


Lease is not frustrated by operation of governing law and such expropriation
does not render the remaining part of the Premises untenantable for the purposes
of this Lease, Tenant and Landlord shall restore the part not so taken in
accordance with their respective repair obligations under the provisions of Part
7 of this Lease.  In this section the word “expropriation” shall include a sale
by Landlord to any authority with powers of expropriation, in lieu of or under
threat of expropriation.

15.7                           Additional Costs:  Tenant agrees to pay Landlord
as Rent, upon written request therefor, any and all costs, including without
limitation, costs of additional security, cleaning and legal costs, incurred by
Landlord as a result of picketing, demonstration or other activity within or
about the Building which is initiated by members of any organization or group
including, without limitation, a trade union, and which is directed at Tenant,
its contractors, subcontractors, suppliers or employees or at Tenant’s
operations in the Building.

15.8                           Notice:  Any notice required or contemplated by
any provision of this Lease shall be given in writing and shall be signed by the
party giving the notice, addressed, in the case of Landlord to its Manager at
the address shown in Part 1; in the case of notice to Tenant to it at the
Premises or at the address shown in Part 1; and in the case of notice to the
Indemnifier to it at the address shown in Part 1, in each case delivered or sent
by facsimile or by registered mail, postage prepaid, return receipt requested. 
The time of giving of such notice if mailed shall be conclusively deemed to be
the 5th business day after the day of such mailing unless regular mail service
is interrupted by strikes or other irregularities.  Such notice, if delivered or
sent by facsimile, shall be conclusively deemed to have been given and received
at the time of such delivery or the time of sending by facsimile, in either
case, unless received on a non-business day, or after 5:00 p.m. in which event
such notice shall be deemed to have been given and received on the next business
day.  If in this Lease two or more persons are named as Tenant, such notice
shall be delivered personally to any one of such persons.  Provided that either
party may, by notice to the other, from time to time designate another address
in Canada to which notices given more than 10 days thereafter shall be
addressed. Any notice to be given by Landlord may be signed and given by
Landlord or by the Manager.

15.9                           Non Merger:  There shall be no merger of this
Lease nor of the leasehold estate created hereby with the fee estate in the
Lands or any part thereof by reason of the fact that the same person, firm,
corporation or entity may acquire or own or hold directly or indirectly: (a)
this Lease or the leasehold estate created hereby or any interest in this Lease
or any such leasehold estate; and (b) the fee estate in the Lands or any part
thereof or any interest in such fee estate.  No such merger shall occur unless
and until Landlord, Tenant and Landlord’s Mortgagees (including a trustee for
bondholders) shall join in a written instrument effecting such merger and shall
duly record the same.

15.10                     Lease Entire Agreement:  There are no covenants,
representations, warranties, agreements or conditions expressed or implied,
collateral or otherwise forming part of or in any way affecting or relating to
this Lease or the Premises save as expressly set out in this Lease and this
Lease constitutes the entire agreement between Landlord and Tenant and may not
be amended or modified except by subsequent agreement in writing of equal
formality executed by Landlord and Tenant.  The submission of this Lease for
examination does not constitute an offer, a reservation of or option for the
Premises, and this Lease becomes effective as a lease only upon execution and
delivery thereof by both Landlord and Tenant.

15.11                     Registration:  Tenant shall not register this Lease on
the title to the Lands; however, Tenant after having paid to Landlord the sum of
$500.00 as an additional deposit which Landlord may use to defer costs incurred
in removing such registration at the end of the Term, may register a Notice of
Lease on title to the Lands, at its sole cost, provided such Notice of Lease
shall describe only the parties, the Premises, the Term of this Lease, and any
renewals.  Such Notice of Lease shall be prepared by Tenant’s solicitors, and
shall be subject to the prior written approval of Landlord and its solicitors,
and shall be registered at Tenant’s expense.  Upon expiry or termination of this
Lease, Tenant shall forthwith remove or discharge from registration any such
Notice of Lease.

 

Tenant

Landlord

26


--------------------------------------------------------------------------------


15.12                     Name of Building:  Tenant shall not refer to the
Building by any name other than that, if any, designated from time to time by
Landlord, and Tenant may use such designated name of the Building for the
business address of Tenant but for no other purpose.  Landlord will have the
right, after 30 days notice to Tenant, to change the name, number or designation
of the Building or any part thereof, during the Term without liability of any
kind to Tenant.

15.13                     Governing Law:  This Lease shall be construed in
accordance with the laws having application in the Province in which the
Building is situate and the parties attorn to the exclusive jurisdiction of the
courts of such Province to deal with all actions in respect of this Lease.  The
section headings of this Lease have been inserted for convenience of reference
only and they shall not be referred to in the interpretation of this Lease. 
This Lease shall be read with all changes of gender and number required by the
context.  Time shall be of the essence of this Lease and each of the provisions
hereof.

15.14                     Survival of Tenant’s Covenants:  All agreements,
covenants and indemnifications in this Lease made by Tenant shall survive the
expiration or earlier termination of this Lease, anything to the contrary in
this Lease or at law notwithstanding.

15.15                     Quiet Enjoyment:  Landlord agrees that so long as
Tenant duly pays the Rent hereby reserved and duly observes and performs the
agreements, terms and conditions herein on its part to be observed and
performed, Tenant shall and may peaceably possess and enjoy the Premises for the
Term without any hindrance, interruption or disturbance from Landlord, subject
nevertheless to the terms, covenants, conditions and limitations of this Lease.

15.16                     Severability: If any provision of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease or the application of such
provision to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be affected thereby and each provision of
this Lease shall be separately valid and enforceable to the fullest extent
permitted by law.

15.17                     Amendments:  This Lease may not be amended or altered
except by instrument in writing signed by Landlord and Tenant.

15.18                     Assigns:  This Lease shall enure to the benefit of and
be binding upon the parties hereto, shall be binding upon their respective
successors and assigns and subject to the limitations on Transfer by Tenant set
forth above, shall enure to the benefit of and be enforceable by only such
successors and assigns which have undertaken to assume and to perform each of
the covenants of the party to which they have succeeded or from which they have
received such assignment in the same manner and to the same extent as if
originally named in this Lease as such party.

15.19                     Status of Manager:  Tenant acknowledges that the
Manager has executed this Lease solely in its representative capacity as
property manager for Landlord and the Manager shall have no personal liability
under the provisions of this Lease.  Subject to the foregoing, the Manager shall
represent and act for and on behalf of Landlord for all purposes of this Lease.

 

Tenant

Landlord

27


--------------------------------------------------------------------------------


15.20                     Acceptance by Tenant:  Tenant does hereby accept this
Lease of the Premises to be held by it as tenant, subject to the conditions,
restrictions and covenants set forth in this Lease.

IN WITNESS WHEREOF the parties hereto have executed this indenture by their
authorized officers in that behalf, or by Tenant’s signature hereto if Tenant is
not incorporated, as of the date first above written.

LANDLORD:

DUNDEAL CANADA (GP) INC.

 

by its Manager, Dundee Realty Management Corp.

 

 

 

 

 

Per:

 

 

 

Name:

Michael Knowlton

 

Title:

President and Chief Operating Officer

 

 

 

Per:

 

 

 

Name:

John Page

 

Title:

Vice President, Ottawa Region

 

I/We have authority to bind the Corporation

 

 

 

 

TENANT:

I. W. SYSTEMS CANADA COMPANY

 

 

 

Per:

 

 

 

Name:

 

 

Title:

 

 

 

 

Per:

 

 

 

Name:

 

 

Title:

 

 

I/We have authority to bind the Corporation

 

If the Tenant is a corporation it must execute this Lease by signature of its
duly authorized officer(s) under its corporate seal or if no corporate seal is
affixed indicate the name(s) and capacity of the signing officers and if a
partnership must execute this Lease by the signatures of the general partner(s)
under seal, and if an individual must execute this Lease by the individual’s
signature under seal.  Except in the case of corporations all signatures must be
witnessed.

 

Tenant

Landlord

 

28


--------------------------------------------------------------------------------


SCHEDULE 1

DESCRIPTION OF THE LANDS

An emplacement located in the City of Gatineau (Hull Borough), Province of
Quebec, composed of lot numbers ONE MILLION NIENTY THOUSAND FOUR HUNDRED AND
FOUR (1 090 404), ONE MILLION NIENETY THOUSAND FOUR HUNDRED AND FIFTEEN (1 090
415) and ONE MILLION NINETY ONE THOUSAND TWO HUNDRED AND SEVEN (1 091 207) of
the Cadastre du Québec, Registration Division of Hull.

With all the buildings thereon erected and, more particularly, the building
bearing civic number 975 St-Joseph Boulevard, City of Gatineau (Hull Borough),
Province of Quebec, J8Z 1T3.

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------


SCHEDULE 2

FLOOR PLAN

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------


SCHEDULE 3

DEFINITIONS

In this Lease, unless there is something in the subject matter or context
inconsistent therewith:

“Additional Rent” means all payments for Additional Services, and such other
sums, excluding Gross Rent, otherwise payable by Tenant in accordance with the
terms of this Lease, whether to Landlord or others.

“Additional Services” means any additional service, Utilities and/or supervision
provided to Tenant and supplied by Landlord or by anyone authorized by Landlord
and not otherwise expressly provided for as a standard service under this Lease,
at rates and charges determined by Landlord; by way of example, adjusting and
balancing HVAC Facilities, cleaning of carpets, moving furniture, construction,
installation and alterations to or removal of Leasehold Improvements, providing
HVAC for periods in excess of Normal Business Hours and access and connection to
fibre optics or other enhanced information technology, are each Additional
Services.

“Alterations” has the meaning provided in section 7.4.2.

“Architect” means the architect, surveyor or engineer from time to time
appointed by Landlord.

“assignment” means any transaction whereby any rights of Tenant under this Lease
are transferred to anyone (whether immediately, conditionally or contingently)
and includes an assignment or specific or floating charge whereby the interest
of Tenant or the Premises is mortgaged or pledged as security for any
indebtedness or other obligation and includes an assignment by operation of law
and any change in the identity of the party having the right to possession or
actually in possession of the Premises.

“Authority” means the federal, provincial, and municipal governments, the
courts, administrative and quasi-judicial boards and tribunals and any other
organizations or entities with the lawful authority to regulate, or having a
power or right conferred at law or by or under a statute over, Landlord, Tenant,
the Building, the Lands or the Premises including the businesses carried on
therein;

“Basic Information” means the information set out in Part 1 of this Lease.

“Gross Rent” means the gross rent payable by Tenant pursuant to section 5.2 of
this Lease.

“Building” means the buildings, structures, and improvements from time to time
during the Term erected on the Lands together with all fixtures, sprinklers,
elevators, escalators, HVAC Facilities and mechanical and electrical equipment
and machinery and water, gas, sewage, telephone and other communication
facilities and electrical power services and Utilities comprised therein,
belonging thereto, connected therewith or used in the operation thereof, and now
or hereafter constructed, erected and installed therein and thereon, and all
alterations, additions, and replacements thereto, and includes the Common Areas
but excludes all Leasehold Improvements made, constructed, erected or installed
therein by or on behalf of Tenant and any other tenant of premises therein.

“Business Tax” means any business tax or assessment or any other tax,
assessment, rate or levy imposed by any Authority having jurisdiction, in
respect of, any business carried on, in, from or through the Premises or the
whole or any part of the Building or any use, possession or occupancy of any
property, premises or space in the Building.

“change in control” means, in the case of any corporation or partnership, the
transfer, by sale, assignment, operation of law, transmission on death,
mortgage, trust, issuance from treasury, cancellation or redemption, or
otherwise, of any shares, voting rights or interest, which will result in a
change of the identity of the person

 

Tenant

Landlord

1


--------------------------------------------------------------------------------


exercising, or who might exercise, effective control of such corporation or
partnership whether directly or indirectly, unless such change occurs as the
result of trading in shares listed upon a recognized stock exchange.

“Commencement Date” is defined in section 1.8 hereof.

“Common Areas” means:

(i)                                     all common areas and facilities within
the Building from time to time furnished or designated (and which may be
changed) by Landlord, whether or not the areas are open to the general public,
and are deemed to include any fixtures, chattels, systems, decor, signs, roofs,
parking facilities, or landscaping contained in them or maintained or used in
connection with them, and are deemed to include the city sidewalks adjacent to
the Lands, access areas to the Delivery Facilities, and any pedestrian walkway
system, park or other facility in respect of which Landlord is from time to time
subject to obligations in its capacity as owner or lessee of the Lands or
Building or both, some parts of which are for the use in common, in such manner
as Landlord may designate and permit, by tenants of premises in the Building and
all others entitled thereto including, without restricting the generality of the
foregoing, lobbies, corridors, together with washrooms, fan rooms, janitors’
closets, electrical closets and other closets not situate within the demising
line of any premises in the Building, and parking areas; and

(ii)                                  all portions of the Lands not from time to
time demised by Landlord and not covered by any building (other than service
buildings) available for the general benefit of all tenants of the Building and
including without restricting the generality of the foregoing, parking areas,
access roads, driveways, sidewalks and landscaped areas.

“Construction Schedule” INTENTIONALLY DELETED.

“Contaminant” means any solid, liquid, or gaseous substance, any Hazardous
Waste, any Toxic Substances, any odour, heat, sound vibration, radiation or
combination of any of them that may, if Discharged, have an adverse effect on
the environment or on people, property or the normal conduct of business.

“Delivery Facilities” means those portions of the Common Areas on and below the
street level that are from time to time designated by Landlord as facilities to
be used in common by Landlord, tenants of the Building, and others, for purposes
of loading, unloading, delivery, dispatch and holding of merchandise, goods and
materials entering or leaving the Building and giving vehicular access to
portions of the Building.

“Design Criteria Manual” means Landlord’s manual, as amended and supplemented
from time to time, setting out standards and procedures applicable to any work
or material for the Premises including preparation and approval of plans and the
conduct and completion of Tenant’s work whether at the beginning or at any time
during the Term.  Such manual shall provide for architectural, mechanical and
Utilities standards, specifications and criteria established by Landlord, from
time to time, for rentable premises in the Building, including but not limited
to standards, specifications and criteria for all interior improvements.

“Discharge” means any spill release, escape, leak or movement of a Contaminant
into the environment, the indoor or outdoor air, into or onto the ground, into
the surface water or ground water, into the sewers or any watercourse, or into,
onto or from the Premises or the Building.

“Environmental Law” means the statutes, regulations, policies, directives,
orders, approvals and other legal requirements of an Authority or of the common
law which affect the Lands, the Building, the Premises, and Landlord’s or
Tenant’s business, and which impose any obligations relating to the protection,
conservation or restoration of the environment, the Lands, the Premises or the
Building.

“Fiscal Period” means the period designated as such from time to time by
Landlord.

 

Tenant

Landlord

 

2


--------------------------------------------------------------------------------


“Gross Revenue” means all Gross Rent, Additional Rent, earned interest,
commissions, royalties, bonuses, Operating Cost recoveries, revenue, if any,
from any parking facilities, damage recoveries, tax recoveries, insurance
proceeds relating to lost revenue and all other amounts, rights and benefits of
any kind whatsoever actually received, receivable or derived by the Landlord
from the Building, all calculated in accordance with generally accepted
accounting principles and practices consistent with the commercial real estate
industry in Canada including, without limitation, an amount deemed to be
received for any rent-free period calculated on the basis of the monthly rent
payable immediately following the rent-free period under a Tenant’s lease.

“Hazardous Waste” means any hazardous waste, hazardous product, deleterious
substance, special waste, liquid industrial waste, bio-medical waste, dangerous
goods or substance which is controlled or regulated under Environmental Law. 
For ease of reference, this includes, but is not limited to, any waste which is
composed in whole or in part of substances which are:  (i) corrosive, (ii)
ignitable, (iii) pathological, (iv) radioactive, (v) reactive, or (vi) toxic;
and liquid waste, whether or not from a commercial or industrial process, that
cannot lawfully be disposed of through the municipal sewers.

“HVAC” means heating, ventilating or cooling or any combination thereof.

“HVAC Cost” means that portion of all costs in the Fiscal Year for the
operation, repair, replacement and maintenance of the systems for heating,
ventilating, and air-conditioning the Building as established by Landlord from
time to time on a fair and equitable basis which reflects load and hours of
operation, (and includes depreciation at reasonable rates on such systems) as
allocated by Landlord to the Building on such basis as Landlord may, from time
to time, determine equitable.

“HVAC Facilities” means facilities and equipment used for or in connection with
the provision and supply of HVAC, as from time to time existing.

“Indemnifier” includes Indemnifier named in this Lease and its respective heirs,
executors, administrators, successors and assigns, as the case may be.

“Interest” or “Interest Rate” means interest at a rate equivalent to three (3%)
per cent per annum in excess of the prime lending rate of a Canadian bank
designated by Landlord where the prime lending rate of such bank means the rate
of interest (now commonly known as that bank’s “prime rate”), expressed as a
rate per annum, charged by such bank in Toronto on commercial demand loans made
by it in Canadian dollars at such time to its most creditworthy borrowers.

“Landlord” includes Landlord named in this Lease and its respective heirs,
executors, administrators, successors and assigns, as the case may be.

“Lands” means the lands described in Schedule 1 annexed hereto as supplemented
or diminished from time to time by Landlord.

“Landlord’s Improvements” means improvements to be constructed or installed in
or to the Premises by Landlord in accordance with Landlord’s working drawings
prepared for the construction of the Building; by way of example, and without
limiting the generality of the foregoing, Landlord’s Improvements include
ceilings, lighting, and window covering systems originally installed by Landlord
and standard to the Building.  Any Landlord’s Improvements from time to time
modified by or on behalf of Tenant so as to no longer be standard to the
Building shall be considered Leasehold Improvements.  Landlord’s Improvements
shall not include any Leasehold Improvements installed by Landlord on behalf of
Tenant or a previous occupant of the Premises.

“Lease” means this document as originally signed, sealed and delivered and as
amended, from time to time.

 

Tenant

Landlord

 

3


--------------------------------------------------------------------------------


“Leasehold Improvements” means all items generally considered to be leasehold
improvements, including, without limitation, all fixtures, equipment,
improvements, installations, alterations and additions from time to time made,
erected or installed by or on behalf of Tenant, whether by Landlord, Tenant or
any other party on behalf of Tenant or any previous occupant of the Premises,
including, without limitation, any stairways for the exclusive use of Tenant,
all fixed partitions, light fixtures, plumbing fixtures, however affixed and
whether or not movable, and all wall-to-wall carpeting other than carpeting laid
over finished floors and affixed so as to be readily removable without damage,
and all water, electrical, gas and sewage facilities, all heating, ventilating
and air-conditioning equipment and facilities exclusively serving the Premises
all telephone and other communication and information technology wiring and
cabling leading from the base building facilities and distribution panel to
facilities located in the Premises, all cabinets, cupboards, shelving and all
other items which cannot be removed without damage to the Premises; but
excluding Trade Fixtures, furniture, unattached or free-standing partitions and
equipment not in the nature of fixtures.

“Manager” means Landlord’s manager for the Building who may be changed from time
to time and who is Dundee Realty Management Corp. at the date of signing this
Lease.

“Mortgagee” means Landlord’s mortgagee(s) from time to time with respect to the
Lands, the Building and/or this Lease, and includes a trustee for bondholders.

“Normal Business Hours” means the hours from 8:00 a.m. to 6:00 p.m. on Monday to
Friday of each week except any statutory holiday or civic holiday in the
municipality where the Building is located.

“Operating Agreement” means any agreement or agreements between Landlord and the
owner of any lands neighbouring or contiguous to the Lands, pursuant to which
the developments and improvements on the Lands and the developments and
improvements on such neighbouring or contiguous lands are operated on a
co-ordinated basis.

“Operating Costs” INTENTIONALLY DELETED.

“Operating Standards” means the rules, procedures and requirements as amended
and supplemented from time to time, (initially as set forth in Schedule 4 to
this Lease) governing the manner in which Tenant and others doing business in
the Building shall operate and conduct their businesses and utilize the Premises
and the Common Areas.

“person” means any individual, corporation, partnership, trust, other legal
entity or other business association and includes a government or departmental
subdivision or agency thereof.

“Premises” means and shall be deemed to include (except where such meaning would
be clearly repugnant to the context) the space demised and all Leasehold
Improvements and Alterations therein.  The space demised shall consist of the
area shown on Schedule 2 and shall be bounded by the unfinished interior
surfaces of the perimeter walls and windows, the unfinished surfaces of interior
load-bearing walls, the unfinished top of the floor slab and the unfinished
bottom of the floor slab of the floor above excluding, however, any stairs and
other areas within said boundaries which are not included in the calculation of
Rentable Area and excluding pipes, wires, ducts, conduits and other elements of
the Building systems constructed and installed by or for Landlord including,
without limitation, the HVAC Facilities but including all mechanical, electrical
and utility systems and equipment within the Premises for the exclusive use of
the Premises.  If the Premises, in whole or in part, is on a multiple tenancy
floor, for the purposes of calculation of Rentable Area, the area of the
Premises shall be increased to include a pro rata portion of Unallocated Space
on the same floor(s) as the Premises, provided that Landlord will retain
exclusive control over all of the Common Areas, including Unallocated Space.

“Realty Taxes” means all real estate, municipal or property taxes (including
local improvement rates), levies, rates, duties, and assessments whatsoever
imposed upon or in respect of any real property from time to time by any
Authority, which may be levied or assessed against the Premises, the Lands and
Building, or Landlord, or the owners of the Premises, Lands and Building, and
any and all taxes which may, in the future, be levied on the

 

Tenant

Landlord

 

4


--------------------------------------------------------------------------------


Premises, the Lands, the Building or Landlord due to its ownership thereof in
lieu of realty taxes or in addition thereto and the cost to Landlord or the
owners of appealing such levies, rates, duties and assessments.  Should the
Lands and Building not be fully occupied or assessed as a commercial property
for determination of Realty Taxes in any calendar year, then Landlord shall
adjust the Realty Taxes to an amount that would have been determined if the
Building and Lands were fully occupied and assessed as a commercial property.

“Related Corporation” means a holding corporation, subsidiary corporation or
affiliate of Tenant, as each of those terms is defined in the business
corporations act or similar statute of the Province in which the Building is
located.

“Rent Commencement Date” is as defined in section 1.13 hereof.

“Rent, rent, Rental or rental” means all payments and charges payable by Tenant
pursuant to this Lease, including without limitation the Gross Rent and the
Additional Rents.

“Rentable Area”, shall have the meaning provided by the Building Owner and
Managers Association (“BOMA”) in its 1996 standard.

“Rental Taxes” means any tax or duty imposed upon Landlord or Tenant on or in
respect of this Lease, the payments made by Tenant hereunder or the goods and
services provided by Landlord, including but not limited to the rental of the
Premises and provision of administrative services to Tenant or to others whether
existing at the date hereof or hereinafter imposed by any Authority, including
without limitation goods and services tax, use, consumption or value added tax,
business transfer tax, retail sales tax, federal sales tax, excise taxes or
duties, or any tax similar to any of the foregoing.

“Schedules” means the schedules appended to this Lease comprising:

Schedule 1                     –                 Legal Description
Schedule 2                     –                 Floor Plan
Schedule 3                     –                 Definitions
Schedule 4                     –                 Operating Standards
Schedule 5                     –                 INTENTIONALLY DELETED
Schedule 6                     –                 INTENTIONALLY DELETED
Schedule 7                     –                 Indemnity
Schedule 8                     –                 Determination of Rentable Area
Schedule 9                     –                 Special Provisions

“Signs” has the meaning provided in section 7.8.

“sublease” means any transaction other than an assignment whereby any right of
use, occupancy or possession (whether exclusive, non-exclusive, permanent or
temporary) relating to the whole or any part of the Premises is conferred upon
anyone (whether immediately, conditionally or contingently) and includes but is
not limited to any sublease, sub-sublease, concession, franchise, licence
agreement or any other arrangement (such as but not limited to a management
agreement) conferring any such right of use, occupancy or possession and whether
or not Tenant is a party thereto.

“Tenant” includes Tenant named in this Lease and its respective heirs,
executors, administrators, successors and assigns, as the case may be.

“Tenant Property” means the Trade Fixtures, chattels, merchandise and personal
effects within the Building.

“Term” means the initial term of this Lease as set out in section 1.7 hereof,
any renewal or extension term and any overholding period.

 

Tenant

Landlord

 

5


--------------------------------------------------------------------------------


“Total Rentable Area of the Building” means the sum of Rentable Areas for all
leaseable premises on office floors (measured in accordance with the terms
hereof) and the Rentable Area of all leaseable premises on the main floor
excluding in each case storage areas located outside of the premises.

“Toxic Substances” means any substance which is listed on the List of Toxic
Substances prescribed under the Environmental Protection Act (Canada) (as
amended from time to time, or any replacement legislation), or is designated to
be toxic or hazardous by an Authority.

“Trade Fixtures” means all items generally considered to be trade fixtures,
including, without limitation, computers, and business equipment, built-in
fridges, stoves, walk-in coolers, counters, bars, chairs, stools, tables,
banquettes, racks, or any other equipment or fixtures used by Tenant in its
business, any of which have been installed in the Premises by or on behalf of
Tenant, but notwithstanding the foregoing, shall not include any Leasehold
Improvements, any part of the electrical, plumbing, mechanical, sprinkler,
heating, ventilating or air-conditioning equipment or systems, or any floor
coverings, wall coverings or any part of the ceiling, whether or not installed
by Tenant or Landlord.

“Transfer” means any assignment, sublease, change in control, or parting with
possession, or any other transaction or occurrence (including an expropriation,
amalgamation, receivership or seizure by execution or other legal process) which
has or might have the effect of changing the identity of Tenant or the person
controlling Tenant, or, changing the identity of the person having lawful use,
occupancy or possession of the whole or any part of the Premises, whether such
change is or might be immediate, deferred, conditional, exclusive,
non-exclusive, permanent or temporary.

“Unallocated Space” means those parts of the Building which are the elevator
lobby(s), corridors, vestibules, washrooms, janitor closets, HVAC equipment
rooms, fan closets, mechanical rooms, electrical rooms and telephone and
information technology rooms and any other such spaces within or servicing any
one floor which is a multiple tenancy floor.

“Unavoidable Delay” means any prevention, delay, stoppage or interruption in
performance due to weather conditions, strikes, lockouts, labour disputes, lack
of materials or supplies, legal or regulatory impediment, acts of God, the
occurrence of enemy or hostile action, civil commotion, fire or other casualties
or conditions, or due to any other causes beyond the reasonable control of the
party obligated to perform where the effects of such casualty or contingency are
not avoidable by the exercise of reasonable effort or foresight by such party
(but does not include insolvency, lack of funds, or other financial casualty or
contingency).

“Useable Area” shall have the meaning provided by BOMA in its 1996 standard.

“Utilities” means water, gas, fuel, electricity, telephone, telecommunications,
fibre optics and any other form of information technology systems and equipment,
waste disposal and other utilities or services or any combination thereof other
than HVAC.

 

Tenant

Landlord

 

6


--------------------------------------------------------------------------------


SCHEDULE 4

OPERATING STANDARDS

Tenant shall observe the following Operating Standards as amended, modified or
supplemented from time to time by Landlord as provided in this Lease.

1.                                       Appliances:  The Tenant shall not
permit in the Premises any cooking or the use of any apparatus for the
preparation of food or beverages (except for the use of coffee makers, kettles,
microwave ovens or refrigerators or where the Landlord has approved of the
installation of cooking facilities as part of the Tenant’s Leasehold
Improvements) nor the use of any electrical apparatus likely to cause an
overloading of electrical circuits.

2.                                       Obstructions:  The sidewalks, entries,
passages, corridors, lobbies, elevators and staircase shall not be obstructed or
used by Tenant, his agents, servants, contractors, invitees or employees for any
purpose other than ingress to and egress from the offices.  Landlord reserves
entire control of the Common Area and all parts of the Building and the Land
employed for the common benefit of Tenants.

3.                                       Overloading:  Tenant, his agents,
servants, contractors, invitees or employees, shall not bring in or take out,
position, construct, install or move any safe, business machine or other heavy
office equipment without first obtaining the consent in writing of Landlord.  In
giving such consent, Landlord shall have the right in its sole discretion, to
prescribe the weight permitted and the position thereof, and the use and design
of planks, skids or platforms to distribute the weight thereof.  All damage done
to the Building by moving or using any such heavy equipment or other office
equipment or furniture shall be repaid at the expense of Tenant. The moving of
all heavy equipment or other office equipment or furniture shall occur between
6:00 p.m. and 8:00 a.m. or any other time consented to by Landlord and the
persons employed to move the same in and out of the Building must be acceptable
to Landlord.  Safes and other heavy office equipment will be moved through the
halls and corridors only upon steel bearing plates.  No deliveries requiring the
use of an elevator for freight purposes will be received into the Building or
carried in the elevators, except during hours approved by and scheduled through
Landlord.  Only elevators so designated by Landlord shall be used for deliveries
of workmen and materials, furniture and other freight.  Tenant shall pay, as
Additional Rent, any costs incurred by Landlord in connection with the moving of
Tenant’s equipment, furniture, etc.

4.                                       Entry:  All persons entering and
leaving the Building at any time other than during Normal Business Hours shall
register in the books kept by Landlord at or near the entrance or entrances and
Landlord will have the right to prevent any person from entering or leaving the
Building unless provided with a key to the premises to which such person seeks
entrance and a pass in a form to be approved by Landlord and provided at
Tenant’s expense.  Any persons found in the Building at such times without such
keys or passes will be subject to the surveillance of the employees and agents
of Landlord.  Landlord shall be under no responsibility for failure to enforce
this rule.

5.                                       Security:  Landlord may from time to
time adopt appropriate systems and procedures for the security or safety of the
Building, any persons occupying, using or entering the same, or any equipment,
finishings or contents thereof, and Tenant shall comply with Landlord’s
reasonable requirements relative thereto.

6.                                       Locks:  Landlord may from time to time
install and change locking mechanisms on entrances to the Building, common areas
thereof, and the Premises, and (unless 24 hour security is provided by the
Building) shall provide to Tenant a reasonable number of keys and replacements
therefor to meet the bona

 

Tenant

Landlord

1


--------------------------------------------------------------------------------


fide requirements of Tenant.  In these rules “keys” include any device serving
the same purpose.  Tenant shall not add to or change existing locking mechanisms
on any door in or to the Premises without Landlord’s prior written consent.  If
Tenant installs lock(s) incompatible with the Building master locking system:

.1               Landlord, without abatement of Rent, shall be relieved of any
obligation under the Lease to provide any service to the affected areas which
require access thereto,

.2               Tenant shall indemnify Landlord against any expense as a result
of forced entry thereto which may be required in an emergency, and

.3               Tenant shall at the end of the Term and at Landlord’s request
remove such locks at Tenant’s expense.

7.                                       Return of Keys:  Tenant shall promptly
return to Landlord at the end of the Term all keys for the Building and Premises
which are in possession of Tenant.

8.                                       Food:  Tenant shall not install or
permit the installation or use of any machine dispensing goods for sale in the
Premises or the Building or permit the delivery of any food or beverages to the
Premises without the approval of Landlord or in contravention of any regulations
made by Landlord.  Only persons authorized by Landlord shall be permitted to
deliver or to use the elevators in the Building for the purpose of delivering
food or beverages to the Premises. Landlord acknowledges that Tenant, acting
reasonably, will be permitted to have small quantities of food and beverages
delivered to the Premises provided such delivery does not interfere with traffic
flow to the Building and with Building operations.

9.                                       Repair, Maintenance Alterations and
Improvements:  Tenant shall carry out Tenant’s repair, maintenance, alterations
and improvements in the Premises only during times agreed to in advance by
Landlord and in a manner which will not interfere with the rights of other
tenants in the Building and in compliance with the Lease.

10.                                 Water Fixtures:  Tenant shall not use water
fixtures for any purpose for which they are not intended, nor shall water be
wasted by tampering with such fixtures.  Any cost or damage resulting from such
misuse by Tenant shall be paid for by Tenant.

11.                                 Personal Use of Premises:  The Premises
shall not be used or permitted to be used for residential, lodging or sleeping
purposes or for the storage of personal effects or property not required for
business purposes.

12.                                 Animals, Bicycles:  Tenant shall not bring
any animals or birds into the Building and shall not permit bicycles or other
vehicles inside or on the sidewalks outside the Building except in areas
designated from time to time by Landlord for such purposes.

13.                                 Windows:  Tenant shall observe Landlord’s
rules with respect to maintaining window coverings at all windows in the
Premises so that the Building presents a uniform exterior appearance, and shall
not install any window shades, screens, drapes, covers or other materials or
signs on or at any window in the Premises without Landlord’s prior written
consent.  Tenant shall ensure that window coverings are closed on all windows in
the Premises while they are exposed to the direct rays of the sun.

 

Tenant

Landlord

 

2


--------------------------------------------------------------------------------


14.                                 Carpet Pads:  In those portions of the
Premises where carpet has been provided directly or indirectly by Landlord,
Tenant shall at its own expense install and maintain pads to protect the carpet
under all furniture having casters other than carpet casters.

15.                                 Nuisance:  Tenant shall not perform any acts
or carry on any practice which may damage the Building or the Common Areas or be
a nuisance to any tenant in the Building.

16.                                 Installations:  Tenant shall not mark, drill
into, bore or cut or in any way damage or deface the walls, ceilings, or floors
of the Premises.  No wires, pipes, conduits, telephonic, telegraphic, electronic
wire service, information technology equipment or other connections shall be
installed in the Premises without the prior written approval of Landlord.

17.                                 Contaminants:  Tenant shall not permit any
Discharge to occur in or about the Building or the Premises and shall not use or
permit any Contaminant to be brought into the Building or the Premises.

18.                                 Deliveries:  Tenant shall ensure that
deliveries of materials and supplies to the Premises are made through such
delivery facilities, entrances, elevators and corridors and at such times as may
from time to time be designated by Landlord, and shall promptly pay or cause to
be paid to Landlord the cost of repairing any damage in the Building caused by
any person making such deliveries.

19.                                 Furniture and Equipment:  Tenant shall
ensure that furniture, fixtures, furnishing and equipment being moved into or
out of the Premises is moved through such delivery facilities, entrances,
elevators and corridors and at such times as may from time to time be designated
by Landlord, and by movers or a moving company approved by Landlord, and shall
promptly pay or cause to be paid to Landlord the cost of repairing any damage in
the Building caused thereby.

20.                                 Solicitations:  Landlord reserves the right
to restrict or prohibit canvassing, soliciting or peddling in the Building.

21.                                 Refuse:  Tenant shall place all refuse in
proper receptacles provided by Tenant at its expense in the Premises or in
receptacles (if any) provided by Landlord for the Building, and shall keep
sidewalks and driveways outside the Building, and lobbies, corridors,
stairwells, ducts and shafts of the Building, free of all refuse.

22.                                 Dangerous, Immoral or Hazardous Activities: 
Tenant shall not make any use of the Premises which involves the danger of
injury to any person, nor shall the same be used for any immoral purpose or to
commit any act of waste or damage to any part of the Premises or to use any part
of the Premises so as to constitute a hazard.

23.                                 Proper Conduct:  Tenant shall not conduct
itself in any manner which is inconsistent with the character of the Building
which will impair the comfort and convenience of other tenants in the Building. 
Such prohibited conduct shall include the playing of loud music and the placing
of anything in Common Areas.

24.                                 Employees, Agents and Invitees:  In these
Operating Standards, Tenant includes the employees, agents; invitees and
licensees of Tenant and others permitted by Tenant to use or occupy the
Premises.

 

Tenant

Landlord

 

3


--------------------------------------------------------------------------------


25.                                 Parking:  Landlord, from time to time, may
prohibit Tenant, Tenant’s employees and Tenant’s suppliers and others making
deliveries to or receiving shipments from the Premises from parking anywhere
within the Building.  If Landlord designates Tenant parking areas in the
Building, Tenant shall park its vehicles and shall cause its employees to park
their vehicles only in such designated parking areas.  Tenant shall furnish
Landlord, upon request, with the current license numbers of all vehicles owned
or used by Tenant or its employees and Tenant thereafter shall notify Landlord
of any changes in such numbers within 5 days after the occurrence thereof.  In
the event of failure of Tenant or its employees to park their vehicles in such
designated parking areas, Tenant shall forthwith on demand pay to Landlord, as
additional rent, the sum of $30 per day per each car so parked.  Landlord
reserves the right to impose reasonable charges upon any person (including the
general public) for the use of any parking facilities which may from time to
time form a part of the Building.

 

Tenant

Landlord

 

4


--------------------------------------------------------------------------------


SCHEDULE 5

INTENTIONALLY DELETED

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------


SCHEDULE 6

INTENTIONALLY DELETED

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------


SCHEDULE 7

GUARANTEE AND INDEMNITY

N/A

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------


SCHEDULE 8

DETERMINATION OF RENTABLE AREA


DETERMINATION OF SQUARE FEET IN THE PREMISES

Office Space - Single-Tenancy Floors:  The number of Square Feet in the Premises
on a single tenancy floor in the Building (if any), whether above or below
grade, shall be calculated from dimensioned Architect’s drawings to the inside
face of the glass in the permanent exterior walls (whether or not the glass
extends to the floor) or to the inside finish of those walls which contain no
glass.  It shall include all space within exterior building walls except for
stairs (other than stairs exclusively serving a tenant occupying offices on more
than one floor), elevator shafts, flues, pipe shafts, vertical ducts, and other
vertical risers which penetrate the floor and their enclosing walls.  No
deduction shall be made for washrooms, janitor closets, air conditioning rooms,
fan closets, mechanical rooms, or for electrical or telephone rooms within and
servicing only that floor or servicing a single tenant on more than one floor,
or for any other rooms, corridors, or areas available to the tenant on that
floor for its use, furnishings or personnel, or for any columns located wholly
or partially within the space, or for any enclosures around the periphery of the
Building used for the purpose of cooling, heating or ventilating.

Office Space - Multiple-Tenancy Floors:  The number of square feet in the
Premises on a multiple tenancy floor in the Building (if any), whether above or
below grade, shall be calculated from dimensioned Architect’s drawings to the
inside face of the glass in permanent exterior walls as described above for a
single-tenancy floor or to the inside finish of permanent exterior building
walls which contain no glass, to the face of permanent interior walls and to the
centre line of demising partitions and shall also include a pro rata portion of
the Unallocated Space on the same floor(s) as the Premises.  No deduction shall
be made for any column, located wholly or partially within the rentable space,
or for any enclosures around the periphery of the Building used for the purpose
of cooling, heating or ventilating.

Retail Space:  The number of square feet of retail space in the Premises (if
any), whether above or below grade, shall be calculated from dimensioned
Architect’s drawings to the inside face of permanent exterior walls, to the face
of permanent interior walls, to the centre line of demising partitions, and to
the centre line of a pre-determined lease line (usually referred to as the
storefront line) in the case of retail space facing onto either an interior
public wall or corridor or onto a public street or lane.  No deduction shall be
made for vestibules inside the permanent exterior building walls or inside the
pre-determined lease line, or for any columns located wholly or partially within
the rentable space.

Certification by Architect:  If, as the result of a certification or
re-certification by the Architect of the number of Square Feet in the Premises,
there is to be a proportionate adjustment of Rent and of other Tenant charges
which are based upon the Rentable Area of the Premises, such adjustment shall be
made and become effective on: (a) the Commencement Date if certified in the
first year of the Term; and (b) the first day of the month following the date of
the certification or recertification by the Architect if certified or
re-certified after the end of the first year of the Term.

If Tenant shall require a certification or re-certification by the Architect of
the number of Rentable Area of the Premises at any time prior to or during the
Term, Tenant will pay for the cost of same.  Prior to any such certification or
re-certification Tenant shall agree in writing on Landlord’s form to the exact
cost thereof.

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------


SCHEDULE 9

SPECIAL PROVISIONS

Parking & Loading Area: During the Term and in accordance with the Landlord’s
Operating Standards in effect from time to time related to parking, have the use
of:

a)              Tenant shall, have the use of ten (10) reserved outdoor parking
spaces located in the parking area on the north wall of the Building, at no
cost; and,

b)             Subject to the Landlord entering into a satisfactory parking
agreement with Le Groupe Heafey to lease parking spaces at its building located
at 1040 St-Joseph Boulevard, Tenant shall, have the use of and shall pay for
Twenty - Five (25) reserved outdoor parking spaces, in the parking area as
designated by Landlord from time to time, at the parking rate of $40.00 per
month plus applicable taxes for each parking space, such rate subject to change
from time to time with thirty 30 days notice in writing.

c)              Tenant shall have the use of the loading dock located on the
west of the Building, at no cost.

 

Tenant

Landlord

 

1


--------------------------------------------------------------------------------